Case 2:12-cv-00102-SFC-RSW ECF No. 590-9 filed 07/31/20   PageID.20687   Page 1 of
                                     75




                   EXHIBIT 4
InCase   2:12-cv-00102-SFC-RSW
   re Agent                                 ECF689
            Orange Product Liability Litigation, No.  590-9
                                                   F.Supp. 1250filed
                                                                (1988)07/31/20                           PageID.20688          Page 2 of
                                                                             75

                                                                                         Equities required acceptance of late claims filed
                                                                                         before January 1, 1989 for inclusion within class
      KeyCite Yellow Flag - Negative Treatment                                           of claimants against settlement fund in Agent
Distinguished by Dahingo v. Royal Caribbean Cruises, Ltd., S.D.N.Y., March
                                                                                         Orange litigation; late claimants were unaware
1, 2004
                                                                                         of lawsuit, of need to file claim, or of deadline
                      689 F.Supp. 1250
                                                                                         itself, cost of admitting late claimants would
                 United States District Court,
                                                                                         be relatively small, and there would be little
                       E.D. New York.
                                                                                         prejudice to claimants who had filed timely
            In re “AGENT ORANGE” PRODUCT                                                 claims.
                   LIABILITY LITIGATION.
                                                                                         3 Cases that cite this headnote
                        No. MDL 381 (JBW).
                                  |                                               [3]    Compromise, Settlement, and
                            July 5, 1988.                                                Release   Time for filing claims; late claims
                                                                                         A district court overseeing class settlement
Synopsis
                                                                                         distribution has inherent power to accept late
After the Court of Appeals,      818 F.2d 179,affirmed in part                           claims despite contrary terms of agreement.
and reversed in part a settlement of Agent Orange class action,
the District Court, Weinstein, J., approved settlement and                               13 Cases that cite this headnote
ordered that claimants who had originally opted out of class
be given an opportunity to be included within class which                         [4]    Compromise, Settlement, and
would receive benefits of settlement fund.                                               Release      Presumptions, inferences, and
                                                                                         burden of proof
Ordered accordingly.
                                                                                         Use of questionnaire, as to veteran's locations
                                                                                         and dates in service, matched against military
                                                                                         records of areas sprayed with Agent Orange,
 West Headnotes (4)                                                                      was most comprehensive mechanism for judging
                                                                                         possible exposure to Agent Orange and would
                                                                                         be used to determine veterans' entitlement
 [1]      Federal Civil Procedure              Options;
                                                                                         to settlement in Agent Orange litigation,
          withdrawal
                                                                                         although claimants would also be allowed to
          Equity required that those who originally opted                                submit results of blood or fat tests indicating
          out of class in Agent Orange litigation be                                     their exposure with credible measured levels
          given an opportunity to be reinstated as class                                 significantly higher than benchmark being
          members entitled to benefit of settlement; their                               presumptive evidence of exposure.
          inclusion would not result in substantial dilution
          of settlement fund, reinstatement was consonant                                3 Cases that cite this headnote
          with court's grants of requests for reinstatement
          which were received prior to settlement, and
          was desirable in light of fact that those persons
          had been barred from any recovery as a result
          of advice of attorneys and rulings of Court of
                                                                                          *1251 MEMORANDUM AND ORDER
          Appeals which were unfavorable to them.
                                                                                           ON DISTRIBUTION ON REMAND
          6 Cases that cite this headnote
                                                                                  WEINSTEIN, District Judge:

 [2]      Federal Civil Procedure              Particular
                                                                                                  TABLE OF CONTENTS
          Classes Represented
         I. PROCEDURAL HISTORY

                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                        1
InCase   2:12-cv-00102-SFC-RSW
   re Agent                                 ECF689
            Orange Product Liability Litigation, No.  590-9
                                                   F.Supp. 1250filed
                                                                (1988)07/31/20   PageID.20689   Page 3 of
                                                       75


                A.         Post–Settlement
                B.         Appeals
                C.         Post–Appeal Hearings and Advisory Boards

      II. SUMMARY OF ALLOCATION OF FUNDS

                A.         Original and Revised Payment Program
                B.         Australian & New Zealand Class Members
                C.         Class Assistance Program
                D.         Attorneys' Fees and Expenses
                E.         Division of Funds

     III. PAYMENT PROGRAM

                A.         Inclusion of Opt–Out Claimants and Late Claimants
                B.         Additions and Modifications

                           1.        Exposure Criteria
                           2.        Length
                           3.        Claims Administrator
                           4.        Special Master for Appeals
                           5.        Other Implementation Actions

     IV. CLASS ASSISTANCE PROGRAM

                A.         Original Foundation Concept
                B.         Post–Appeal Modifications

                           1.        Veterans Advisory Board, Advisor, Executive Director and
                                     Staff
                           2.        Alternatives Under Consideration
                                     a. Information and Referral Network
                                     b. Family– and Child–Related Needs
                                     c. Homeless and Disadvantaged Veterans
                                     d. Genetic Counseling



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        2
InCase   2:12-cv-00102-SFC-RSW
   re Agent                                 ECF689
            Orange Product Liability Litigation, No.  590-9
                                                   F.Supp. 1250filed
                                                                (1988)07/31/20                  PageID.20690           Page 4 of
                                                                   75

                                            e. Assistance with Rights and Benefits
                                            f. Reserve
                                            g. Tentative Conclusions
                                3.          Data Required
                                4.          Avoiding Duplicative Programs

       V. MONEY MANAGEMENT AND ACCOUNTING

                   A.           Present Method
                   B.           Challenges Confronting Financial Management During Distribution
                   C.           Selection of Contractors to Provide Financial Services
                   D.           Investment and Depositary Arrangements
                   E.           Accounting Services
                   F.           Further Details of Distribution Planning

      VI. APPENDICES

                   A.           Sample Letter to Claimants
                   B.           Sample “Application for Payments” Kit
                                                                        certiorari. The case has now been returned to this court for
 *1252 On June 30, 1988, the Supreme Court denied
                                                                        determinations required on remand by the decisions of the
the last two of the seven petitions for certiorari filed in
                                                                        Court of Appeals and for implementation of the plan for
the multidistrict litigation “Agent Orange” case. The only
                                                                        distribution of the settlement fund.
phase of the case now unresolved, and the subject of this
memorandum, is the final distribution of the settlement fund.
                                                                        This order makes necessary modifications to this multidistrict
After three and a half years of appeals, the distribution               court's earlier order,    In re “Agent Orange” Product
of the settlement fund is at hand. The court regrets any                Liability Litigation, 611 F.Supp. 1396 (E.D.N.Y.1985), on
inconvenience or harm suffered by members of the class as               distribution of the Agent Orange settlement fund. These
a result of the delays caused by the legal process. Detailed            modifications are required in light of the rulings of the
consideration of the issues raised by the lawyers for plaintiffs        court of appeals and subsequent developments. In particular,
on appeal was necessary to ensure fairness to members of the            the affirmance of the grant of summary judgment against
class and to their attorneys, and to guarantee compliance with          plaintiffs who opted out of the class, and the disapproval
the law in unique and highly complex circumstances.                     of the proposed form of the Class Assistance Foundation,
                                                                        require reconsideration of aspects of the distribution plan.
Issuance of mandates to this court addressing all appeals
                                                                        See    In re “Agent Orange” Product Liability Litigation,
made in the “Agent Orange” case had been stayed by the
Court of Appeals for the Second Circuit, pending the Supreme            611 F.Supp. 1223 (E.D.N.Y.1985), aff'd,     818 F.2d 187
Court's determinations on the seven petitions for certiorari.           (2d Cir.1987), cert. denied sub nom. Lombardi v. Dow, 108
See Court of Appeals' Orders of July 17, 1987 and August                S.Ct. 2898, 101 L.Ed.2d 932 (1988) (opt-outs);     In re
7, 1987; Fed.R.App.P. 41(b). The stay of the mandates was               “Agent Orange” Product Liability Litigation, 611 F.Supp.
lifted on June 30, 1988 upon denial of the last petitions for


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
InCase   2:12-cv-00102-SFC-RSW
   re Agent                                 ECF689
            Orange Product Liability Litigation, No.  590-9
                                                   F.Supp. 1250filed
                                                                (1988)07/31/20                    PageID.20691            Page 5 of
                                                                    75

                                                                         740 (E.D.N.Y.1984) (Preliminary Memorandum and Order on
1396 (E.D.N.Y.1985), aff'd in part, rev'd in part,       818
                                                                         Settlement). After the further determinations required by that
F.2d 179, 184–86 (2d Cir.1987) (addressing, inter alia, Class
                                                                         order were made—the plan for distribution to eligible class
Assistance Foundation).
                                                                         members and the amount of reasonable attorneys' fees awards
                                                                         to plaintiffs' attorneys—final approval of the settlement was
The court now (1) orders that the opt-out claimants and
the claimants who filed late be included within the class                granted. See      In re “Agent Orange” Product Liability
which may receive benefits of the Agent Orange Settlement                Litigation, 611 F.Supp. 1396 (E.D.N.Y.1985) (Memorandum,
Fund, (2) makes modifications to the Payment Program, (3)                Order and Judgment on Distribution of the Settlement Fund),
appoints a claims administrator for the Payment Program,
                                                                         aff'd in part, rev'd in part,    818 F.2d 179 (2d Cir.1987);
(4) appoints a Special Master for Appeals from denials of
Payment Program benefits, (5) establishes the basis for a set                  In re “Agent Orange” Product Liability Litigation, 611
of Class Assistance Programs in place of the Class Assistance            F.Supp. 1296 (E.D.N.Y.1985) (Memorandum and Order on
Foundation, (6) formally appoints Veterans Advisory Boards               Attorney Fees as Modified and Final Judgment), aff'd in part,
for the Payment Program and the Class Assistance Program,                rev'd in part,  818 F.2d 216 (2d Cir.1987) and    818 F.2d
(7) takes steps for the prompt funding of projects designed              226 (2d Cir.1987), cert. denied sub nom. Newton Schwartz v.
to assist the class, (8) establishes a reserve fund, (9) appoints        Dean, 484 U.S. 926, 108 S.Ct. 289, 98 L.Ed.2d 249 (1987).
investment managers and a depositary to hold funds subject
to the court's control, (10) appoints an accounting consultant,          The original total settlement was $180 million. Since that
and (11) reallocates the settlement fund in light of the                 time, the funds have been held by the Clerk of the Court for the
decisions of the court of appeals and in order to distribute the         Eastern District of New York, and additional interest has been
interest earned during the appeals.                                      earned, bringing the total to approximately $240 million on
                                                                         June 30, 1988. On the advice of Special Master for Investment
                                                                         Policy Richard Davis, Esq. and financial consultants to
I. PROCEDURAL HISTORY
                                                                         the court, the court has directed that investments be made
   A. Post–Settlement                                                    in short-term federal Treasury Bills for maximum security
Early on the morning of May 7, 1984, the class of veterans               and liquidity. These consultants and Special Master Davis
exposed to Agent Orange reached a $180 million settlement                gave extensive time to the investment and fund protection
with the several defendant chemical companies. No payments               problems without any receiving fees or reimbursement for
could be made from the settlement *1253 fund to class                    expenses. The court is grateful for these unselfish services
members or to plaintiffs' attorneys because of the pendency              as well as for the assistance provided by the advisors and
of the appeals. Investment of the settlement funds during the            consultants named in the body of this opinion and by the
period from settlement on May 7, 1984 to the present has                 numerous persons who advised the court at hearings and by
yielded interest which has increased the total amount of the             letters.
fund from the original $180 million to some $240 million,
after payment of interim expenses.
                                                                            B. Appeals
                                                                         Appeals were taken from numerous orders including the
Following the settlement, the court held extensive hearings
                                                                         orders certifying the class action, approving the settlement,
on the fairness and adequacy of the settlement, in New
                                                                         outlining the distribution plan, awarding counsel fees,
York, Chicago, Houston, Atlanta and San Francisco, at which
                                                                         granting summary judgment against the opt-out claimants,
some 500 witnesses were heard. The court has considered
                                                                         dismissing untimely claims, dismissing all the claims against
hundreds of additional written communications from
                                                                         the United States, and unsealing discovery materials.
veterans, members of their families, veterans' organizations,
and others.
                                                                         In nine unanimous opinions dated April 21, 1987 a panel
                                                                         of the Second Circuit Court of Appeals disposed of all
In September of 1984 the court issued a preliminary
                                                                         of the numerous individual appeals except those from the
memorandum and order approving the settlement as fair,
                                                                         order of the district court providing for public access to
reasonable and adequate under the circumstances. See     In              documents sealed from public view during the discovery
re “Agent Orange” Product Liability Litigation, 597 F.Supp.              phase of the litigation. Following the denial of several


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
InCase   2:12-cv-00102-SFC-RSW
   re Agent                                 ECF689
            Orange Product Liability Litigation, No.  590-9
                                                   F.Supp. 1250filed
                                                                (1988)07/31/20                  PageID.20692           Page 6 of
                                                                   75

petitions for rehearing and for rehearing en banc, six petitions        In an opinion dated June 10, 1987, a separate panel of the
for writs of certiorari were filed with the Supreme Court               court of appeals affirmed the district court's order unsealing
by the opt-out plaintiffs, by class members who objected                materials produced or generated during discovery in the
to the settlement and distribution, by other plaintiffs whose           Agent Orange litigation. Defendants filed a petition for writ
claims were dismissed, and by one of plaintiffs' attorneys who          of certiorari with the Supreme Court, which was denied on
sought reversal of the appellate court's rulings on counsel
                                                                        November 17, 1987. See       In re “Agent Orange” Product
fees. The petitions for writs of certiorari were all denied by
                                                                        Liability Litigation, 104 F.R.D. 559, 562 (E.D.N.Y.1985)
the Supreme Court. See       In re “Agent Orange” Product               (Magistrate's Pretrial Order No. 33, dated December 17,
Liability Litigation, 818 F.2d 145 (2d Cir.1987) (affirming
                                                                        1984) (“Protective Orders Opinion”), aff'd,     821 F.2d 139
class certification and approving of settlement), cert. denied
sub nom. Pinckney v. Dow, 484 U.S. 1004, 108 S.Ct. 695,                 (2d Cir.1987), cert. denied sub nom. Dow v. Ryan, 484 U.S.
98 L.Ed.2d 648 (1988), and Krupkin v. Dow, 487 U.S. 1234,               953, 108 S.Ct. 344, 98 L.Ed.2d 370 (1987).

108 S.Ct. 2899, 101 L.Ed.2d 932 (1988);  818 F.2d 179
(2d Cir.1987) (approving Payment Program but rejecting                    C. Post–Appeal Hearings and Advisory Boards
Class Assistance Foundation);     *1254 818 F.2d 187 (2d                Following the April 1987 opinions of the court of
Cir.1987) (affirming summary judgment entered against opt-              appeals, this court held a public hearing on distribution
out plaintiffs on ground of government contractor defense),             on May 26, 1987. Members of the bar, individual class
cert. denied sub nom. Lombardi v. Dow, 487 U.S. 1234, 108               members, representatives of veterans' organizations, and
                                                                        others participated.
S.Ct. 2898, 101 L.Ed.2d 932 (U.S.1988);        818 F.2d 194
(2d Cir.1987) (affirming dismissal of Federal Tort Claims               Beginning in September of 1987, the court convened a
ActFederal Tort Claims Act claims of servicemen and their               representative Class Assistance Advisory Board to advise
relatives against the United States, on the grounds that they           the court on the best ways to allocate the monies originally
are barred by the Feres doctrine and by the discretionary               designated for the Foundation. Members of the Class
function exception to the Federal Tort Claims ActFederal                Assistance Advisory Board are:
Tort Claims Act); 818 F.2d 201 (2d Cir.1987) (affirming
dismissal of “direct” claims against United States brought                * Reverend Robert Certain, Minister of an Episcopal
by wives and children of servicemen, on Feres grounds),                     Church in Memphis, Tennessee. Rev. Certain flew B–
cert. denied sub nom. Adams v. United States, 484 U.S.                      52 missions in Vietnam during 1971–72; he was shot
                                                                            down in 1972 and made a Prisoner of War for 102 days
1004, 108 S.Ct. 695, 98 L.Ed.2d 647 (1988);          818 F.2d
                                                                            until his release in March of 1973. He was awarded a
204 (2d Cir.1987) (affirming dismissal of claims of “Agent
                                                                            Purple Heart and remains a member of the armed forces
Orange” manufacturers against United States for contribution
                                                                            reserves. Rev. Certain is also involved in establishing a
and indemnity for the class action settlement payments); 818
                                                                            Vietnam veterans memorial in Memphis.
F.2d 210 (2d Cir.1987) (affirming dismissals of Hawaiian
civilians' actions against the United States and the chemical             * Steven Champlin, aide to U.S. House of Representatives
companies), cert. denied sub nom. Fraticelli v. Dow, 484 U.S.               Majority Whip, Rep. Tony Coelho. Mr. Champlin is not
1004, 108 S.Ct. 695, 98 L.Ed.2d 648 (1988); 818 F.2d 216                    a veteran, but has been deeply involved with Vietnam
(2d Cir.1987) (rejecting plaintiff class' attorneys' fee-sharing            veterans affairs for many years. He is the author (with
agreement and reinstating fee award determined by district                  Rep. David Bonior and Tim Kolly) of The Vietnam
court), cert. denied sub nom. Newton Schwartz v. Dean, 484                  Veteran: A History of Neglect.

U.S. 926, 108 S.Ct. 289, 98 L.Ed.2d 249 (1987);     818 F.2d              * Ron Gardner, Assistant Vice Chancellor for Clinical
226 (2d Cir.1987) (approving district court's calculations of               Affairs, Louisiana State University Medical Center in
attorneys' fee awards, with abrogated award reinstated), cert.              New Orleans, Louisiana. Mr. Gardner served in Vietnam
denied sub nom. Newton Schwartz v. Dean, 484 U.S. 926, 108                  as a combat medic and a military policeman during
S.Ct. 289, 98 L.Ed.2d 249 (1987).                                           1970–72, and has since worked for the Ford, Carter
                                                                            and Reagan Administrations on veterans' medical needs.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
InCase   2:12-cv-00102-SFC-RSW
   re Agent                                 ECF689
            Orange Product Liability Litigation, No.  590-9
                                                   F.Supp. 1250filed
                                                                (1988)07/31/20              PageID.20693          Page 7 of
                                                                 75

      He is also involved in the establishment of a Vietnam             received a Purple Heart, a bronze star, and several
      veterans memorial in New Orleans.                                 other decorations. The VVAOVI organization focuses on
                                                                        assisting Vietnam veterans and their families. He also
  *1255 * Charles T. Hagel, President, United Service                   heads the Brandie Schieb Fund, which assists Vietnam
   Organization (“USO”). Mr. Hagel is a former Deputy                   veterans' children born with birth defects. Before
   Director of the Veterans Administration. He was a                    taking office as President of VVAOVI in 1978, Mr.
   Sergeant in the U.S. Army and served with the                        McCarthy was President of Artasion Productions, Inc., a
   9th Infantry Division in Vietnam in 1967–68; he                      documentary and feature film production company. Mr.
   earned two Purple Hearts, the Army Commendation                      McCarthy has played a central role in the Agent Orange
   Medal, and several other honors for his service. Since               Litigation since its inception.
   1985, Mr. Hagel has served as Chair of the Agent
   Orange Payment Program Veterans Advisory Board.                    * Jan Ott, nurse in private practice, Seattle, Washington.
   In addition, he is actively involved with the Vietnam                She has worked as a psychiatric clinical nurse specialist
   Women's Memorial Project, Inc., the National Advisory                and has been a consultant to the Veterans Administration
   Committee of the Friends of the Vietnam Veterans                     Medical Center in Seattle. Ms. Ott served in the U.S.
   Memorial and the Veterans Administration Vietnam                     Army in Vietnam in 1970–71 as an emergency room
   Veterans Readjustment Advisory Committee. Just prior                 triage nurse at the 67th Evacuation Hospital. She has
   to his election as President of the USO in early 1987,               experience in counseling veterans with post-traumatic
   Mr. Hagel was co-founder, Director and Executive Vice                stress disorder (PTSD), and was a member of the First
   President of Vanguard Cellular Systems, Inc.                         National Women's Working Group on Veterans Issues.

  * Mary Lou Keener, Esq., attorney in private practice in            * Hon. Matthew Railey, District Judge, Fourth Judicial
    Atlanta, Georgia, specializing in medical malpractice               District of the State of Colorado, Colorado Springs,
    and personal injury cases. Ms. Keener was a U.S. Navy               Colorado. Judge Railey served in the U.S. Army
    nurse in Vietnam from 1968–69, and later became a                   in Vietnam as a member of the Judge Advocate
    Professor of Nursing at Georgia State University. After             General's Corps from 1970–71; he frequently defended
    her service in Vietnam she returned to Washington,                  “fraggers” (soldiers accused of directing fire toward
    D.C. to work for U.S. Rep. D.W. Riegle. Ms. Keener is               their own officers). He was awarded two bronze stars.
    currently a Lt. Colonel in the U.S. Air Force Reserve               Judge Railey has been very active in community affairs,
    Nurse Corps. She has been involved in a variety of                  and is particularly active in community legal services
    Vietnam veterans activities, including serving as Vice–             programs and criminal justice issues.
    Chair of the National Veterans Leadership Program from
    1985–86 and as Chair of the Board of Directors of the             *1256 * Dr. Oscar Salvatierra, M.D., Professorr of
    Georgia Vietnam Veterans Leadership Program from                   Surgery and Urology and Chief of the Transplant Service
    1984–86.                                                           at the University of California at San Francisco. Dr.
                                                                       Salvatierra was a U.S. Army urologist and surgeon at the
  * Gary May, clinical social worker, Evansville, Indiana. Mr.         8th Field Hospital in Vietnam and at hospitals in Nha
    May was a U.S. Marine in Vietnam in 1968, until he lost            Trang, Vietnam during 1966–67; he received the Army
    both his legs in a landmine explosion. He has worked               commendation medal and several other honors. He is
    with the Veterans Administration and the Vet Center                particularly active in the area of organ transplants and
    Program, and now practices private social work while               is Past President of the American Society of Transplant
    teaching at the University of Southern Indiana. Much               Surgeons, a member of the Board of Governors of the
    of his current social work involves counseling Vietnam             American College of Surgeons, and a member of the
    veterans and their families.                                       National Kidney and Urologic Diseases Advisory Board,
                                                                       as well as many other medical societies. He has also done
  *    Frank McCarthy, President, Vietnam Veterans                     work with the National Institutes of Health.
      Agent Orange Victims International, Inc. (VVAOVI),
      Stamford, Connecticut. Mr. McCarthy served in the               * Solomon Watson IV, Esq., Secretary and Assistant
      1st Infantry Division in Vietnam from 1965–67 until               General Counsel of the New York Times Company,
      an injury forced his return to the United States; he              New York, New York. Mr. Watson served in the Ninth



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
InCase   2:12-cv-00102-SFC-RSW
   re Agent                                 ECF689
            Orange Product Liability Litigation, No.  590-9
                                                   F.Supp. 1250filed
                                                                (1988)07/31/20               PageID.20694           Page 8 of
                                                                75

     Infantry Division of the U.S. Army as a lieutenant in
     the military police from 1967–68. He was awarded two              * Albert S. Dandridge, III, Esq., an attorney in private
     bronze stars and two Army commendation medals. His                  practice in Philadelphia, Pennsylvania. Mr. Dandridge
     brother, a marine, was killed in service in Vietnam.                served in combat with the U.S. Marine Corps in Vietnam
     Mr. Watson now serves on the board of the New                       during 1964–65 and 1968–69. Before entering the
     York Vietnam Veterans Leadership Program, Inc., which               private practice of law, he was a Special Counsel at the
     assists veterans seeking job placements. He has also                Securities & Exchange Commission.
     helped in the production of a television film about
                                                                       * Charles T. Hagel, President of the USO. Mr. Hagel also
     Vietnam veterans.
                                                                         serves on the Class Assistance Advisory Board, and his
  * Joseph Zengerle, Esq., attorney in private practice,                 background is discussed above.
    Washington, D.C. Mr. Zengerle attended the U.S.
                                                                       * Vincent J. Martin, Jr., an account executive at a large
    Military Academy at West Point and served in
                                                                         investment bank in Paramus, New Jersey. He was a
    Vietnam from 1967–68 as Special Assistant to General
                                                                          *1257 First Lieutenant in the U.S. Army and served as
    Westmoreland, including during the Tet Offensive, and
                                                                         a Recon Platoon Leader and Company Commander of
    also as a unit commander in I Corps at Da Nang. He
                                                                         the 2nd Battalion, 27th Infantry in Vietnam during 1968–
    received a bronze star. He clerked for Chief Justice
                                                                         69.
    Burger on the United States Supreme Court in 1973–
    74 and was Assistant Secretary of the Air Force                    * John L. McElrath, a principal and division director
    under President Carter. In private practice, Mr. Zengerle            of Management Systems Designers, Inc., a company
    continues to do much pro bono work for veterans,                     specializing in automated data processing operations
    including serving on the Vietnam Veterans Memorial                   in Virginia. He has managed such operations for the
    National Board and handling cases for veterans suffering             distribution of class action settlement funds in other
    from post-traumatic stress disorder. Mr. Zengerle had                litigations, and has devoted significant time and effort
    devoted extensive time and effort to setting up the                  to assisting the court in designing the Agent Orange
    proposed Foundation (see part IV–A, infra ). This                    Payment Program. Mr. McElrath served as a Sergeant
    arduous work, accomplished at the court's request,                   in the U.S. Marine Corps in Vietnam from 1966–68,
    provided valuable information that is being used in                  stationed with I Corps and in Saigon.
    current planning.
                                                                     Mr. Hagel served as chair. This group met on many occasions,
This group served without fee or compensation for their              without compensation. It assisted in developing the complex
time. The Board met with the court, Special Master                   program for investing and paying out funds, considered
Kenneth Feinberg and consultant Ira Hirschfield, a nationally        many possible contractors, and advised on retention of the
recognized expert on foundations and methods of allocating           contractors who will execute the Payment Program. These
private non-profit resources, to develop the Class Assistance        arrangements are described in parts III–B and V, below.
Program. This program is described in section IV–B–2 below.
                                                                     The court is most grateful for the unselfish and
In addition, a second group of veterans met repeatedly over a        uncompensated contributions of those just listed and the many
number of years with Special Masters Kenneth Feinberg and            others who have advised the court. The court is especially
Richard Davis to consider the details of the Payment Program.        grateful to Charles Hagel and Joseph Zengerle, who met
Members of this Payment Program Advisory Board are:                  repeatedly with the court and Special Master Feinberg, both in
                                                                     person and by telephone, and thereby provided extraordinary
  * Donna–Marie Boulay, Esq., an attorney in private
                                                                     assistance to the class.
    practice in Minneapolis, Minnesota. Ms. Boulay served
    as a Captain in the U.S. Army Nurse Corps from 1966–
                                                                     This order is based upon the court's hearings, on its oral
    68, including one year in Vietnam. Her legal work
                                                                     consultations with the assembled Advisory Boards, and on
    focuses on problems in the health care industry. She
                                                                     the communications it has received in writing. It sets out the
    has had a fundamental role in establishing the Vietnam
                                                                     manner in which the settlement fund is to be allocated. The
    Women's Memorial Project.
                                                                     court urges all those in a position to do so to assist it in
                                                                     expediting payments to members of the class.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
InCase   2:12-cv-00102-SFC-RSW
   re Agent                                 ECF689
            Orange Product Liability Litigation, No.  590-9
                                                   F.Supp. 1250filed
                                                                (1988)07/31/20                   PageID.20695            Page 9 of
                                                                  75

                                                                       would be made for veterans who had not obtained a Social

II. SUMMARY OF ALLOCATION OF FUNDS                                     Security ruling. See    id. at 1412–13. Variation in the award
General principles and specific suggestions for distribution           would be based on age at the onset of disability, duration
                                                                       of disability, and the year of occurrence. Extension of the
were put forward at the 1984 Fairness Hearings. See        In          Payment Program over a ten year period, beginning January
re “Agent Orange” Product Liablity Litigation, 597 F.Supp.             1, 1985, would permit the inclusion of veterans not disabled
740, 858–61 (E.D.N.Y.1984). The district court held a hearing          at the time the program began and would maximize the
on proposals for a distribution plan on March 5, 1985
and also considered voluminous written submissions, and                amount available for payment. See        id. at 1417–1422, aff'd

issued its distribution order on May 28, 1985. See        id.,         in relevant part,      818 F.2d 179, 183–84 (2d Cir.1987).
611 F.Supp. 1396 (E.D.N.Y.1985). Now that appeals have                 Based on a variety of data, the court estimated the kinds
been completed, numerous questions concerning distribution             of payment amounts the original (1985) Payment Program
remain to be resolved on remand. The court held an additional          would entail. These estimates were only that, and did not
hearing on distribution on May 26, 1987, shortly after the             purport to specify actual award levels or in any way bind
court of appeals' nine decisions were announced. The court             the court to eventual payments. The court estimated that the
has convened the two Advisory Boards composed of veterans              maximum disability award, for a veteran disabled in 1970
mentioned above, and has worked with those boards, with                and continuously disabled through 1995, would be a total of
the Special Masters, and with numerous advisors to design a            $12,790.00, distributed over the ten years of the program. For
distribution plan that will simultaneously meet the needs of           disabilities incurred later and lasting fewer years, payments
the class and comport with legal policy as determined by the           would be correspondingly smaller. See         id., 611 F.Supp. at
court of appeals.                                                      1418–20.

                                                                       In addition, death benefits were to be paid in a lump sum
   A. Original and Revised Payment Program
                                                                       to the surviving spouses or dependent children of veterans
In May of 1985 the court issued an order directing distribution
                                                                       who died before the Payment Program began and, in lesser
of approximately three-quarters of the fund (approximately
                                                                       amounts, to survivors of veterans who die during the years
$130 million of the original $180 million total) to a Payment
                                                                       of operation of the Payment Program. See id. at 611 F.Supp.
Program which would compensate individual veterans and
their family members in the form of disability benefits to             1420–22, aff'd in relevant part,      818 F.2d 179, 183–84 (2d
100% disabled veterans and payments of death benefits                  Cir.1987). Death benefits would not be paid for deaths arising
                                                                       out of traumatic, accidental or self-inflicted causes. In its 1985
to the families of deceased veterans. See In re “Agent
                                                                       order, the court estimated that the maximum death benefit,
Orange” Product Liability Litigation, 611 F.Supp. 1396
                                                                       for families of veterans who died before 1985, would be
(E.D.N.Y.1985), aff'd in part, rev'd in part, 818 F.2d 179             approximately $3,400.00, paid in one lump sum. Families of
(2d Cir.1987). The Payment Program was designed to run for             veterans who died during the ten years of the program would
ten years, beginning January 1, 1985 and ending December
                                                                       receive proportionately smaller sums. See        id., 611 F.Supp.
31, 1994.
                                                                       at 1420–21.

The Payment Program was intended to provide annual
                                                                       The court orders that the Payment Program now created will
payments to veterans for past and future continuous
                                                                       operate along the same standards for eligibility and methods
disabilities. Vietnam veterans exposed to Agent Orange
                                                                       of computing benefits as the program originally proposed.
who suffered total (100%) disabilities arising from non-
                                                                       The total sum now allocated to this portion of the settlement
traumatic, non-accidental and non-self-inflicted causes would
                                                                       distribution must be increased, however, because of interest
be eligible for payments. See     id., 611 F.Supp. at 1412.            earned and the court of appeals' suggestion that it looks
The definition of total disability was taken from the                  more favorably on this part of the program than it does on
Social Security ActSocial Security Act, and Social Security            the class assistance portion of the program. $170 million is
Administration determinations of disability would be taken             now allocated to this portion of the program, plus interest
as evidence of disability for the Agent Orange *1258                   earned on this sum in the future. As indicated below, this
Payment Program. Independent determinations of disability              sum may be increased or decreased by shifts in funds from or


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    8
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                         PageID.20696           Page 10 of
                                                                   75

to other programs. Individual payments to claimants will be
adjusted to take into account this increased sum and the other             C. Class Assistance Program
modifications described in part III, infra. The court reserves          The remainder of the fund, originally $45 million, was
the power to modify or adjust all of these arrangements                 directed to the endowment of a Class Assistance Foundation
should the number of eligible claimants or other variables              “to fund projects and services that will benefit the entire
substantially depart from current estimates.                            class.” In re “Agent Orange” Product Liability Litigation,
                                                                        611 F.Supp. 1396, 1432 (E.D.N.Y.1985). The class includes
                                                                        all Vietnam veterans who may have been exposed to “Agent
   B. Australian and New Zealand Class Members
                                                                        Orange” and related phenoxy herbicides in Vietnam, and
The distribution plan allocated two percent of the fund
                                                                        the family members of such veterans. The class is therefore
(now approximately $240,000,000) for class members from
                                                                        significantly larger than the group of people who have filed
Australia (1.8%) and New Zealand (0.2%). The percentage
                                                                        claims as part of the Payment Program. The Payment Program
allocated to these veterans reflects the percent of exposed
                                                                        and the Foundation were designed in tandem to maximize
Vietnam veterans from the Australian and New Zealand
                                                                        the benefit to the class of a multimillion dollar fund that
armed forces. Australian members of the class will receive
                                                                        might otherwise degenerate into some quarter of a million
$4,500,000 U.S. and New Zealand veterans $500,000 U.S.
                                                                        small awards incapable of providing any real aid to any class
These figures are rounded off to the next highest half million.
                                                                        member (amounting to only about $80 each).

These veterans are not covered by the Payment Program but
                                                                        Through the funding of services, the Foundation would have
instead are to be paid in accordance with distribution plans
                                                                        offered “some benefit from the settlement” to the majority
adopted by the trustees of special trust funds created for
                                                                        of claimants who will not meet the eligibility requirements
that purpose in each country. See   In re “Agent Orange”
                                                                        for cash compensation under the Payment Program.           611
Product Liability Litigation, 611 F.Supp. 1396, 1443–45
                                                                        F.Supp. at 1431. More generally, the Foundation was intended
(E.D.N.Y.1985), aff'd in relevant part,    818 F.2d 179 (2d             to fund services, under the court's control, for the benefit
Cir.1987). Responsible people in those two countries are                of all members of the class, including all Vietnam veterans
obviously in a better position than this court to develop the           who may have been exposed to Agent Orange and the
details of local distribution.                                          families of those veterans. Funding priority was directed
                                                                        to the benefit of children with birth defects born to class
Distribution plans have been developed in both countries.               member veterans, reflecting the agreement within the class
Upon court order after written request of lawful                        that the fund should be used to aid the children with birth
representatives of these two special trust funds, the depositary        defects and their families. The Foundation was also directed
shall:                                                                  to fund other projects in the areas of health, counseling, and
                                                                        the provision of services which were designed to benefit the
                                                                        class or sub-classes, including the many members of the class
              *1259 (1) deliver a check for                             who remain outside the mainstream of society. See     In re
             $4,500,000 U.S. (or its equivalent in                      “Agent Orange” Product Liability Litigation, 611 F.Supp.
             Australian currency) to the Consul                         1396, 1432–34 (E.D.N.Y.1985), aff'd in part, rev'd in part,
             General of Australia made payable
             to The Australian Trust Fund or its                           818 F.2d 179, 184–86 (2d Cir.1987).
             lawful designee; (2) deliver a check
             for $500,000 U.S. (or its equivalent in                    This portion of the program must be modified in view
             New Zealand currency) to the Consul                        of the court of appeals' decisions. The court of appeals
             General of New Zealand made payable                        expressly approved the concept of funding such services, but
             to The New Zealand Trust Fund or its                       disapproved the specific Foundation mechanism. See In re
             lawful designee.                                           “Agent Orange” Product Liability Litigation, 818 F.2d 179,
                                                                        184–86 (2d Cir.1987). Although the court of appeals rejected
                                                                        the original foundation proposal, it “explicitly note[d] ...
                                                                        that the district court may in the exercise of its discretion



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                          PageID.20697           Page 11 of
                                                                   75

and after consultation with veterans' groups undertake to
                                                                        Final Judgment), aff'd in part, rev'd in part,       818 F.2d
use portions of the funds for class assistance programs that
are consistent with the nature of the underlying action and             216 (2d Cir.1987), and     818 F.2d 226 (2d Cir.1987), cert.
with the judicial function. Accordingly, the district court on          denied sub nom. Newton Schwartz v. Dean, 484 U.S. 926,
remand may designate in detail such programs and provide                108 S.Ct. 289, 98 L.Ed.2d 249 (1987). The court of appeals
                                                                        generally approved the fee awards listed at 611 F.Supp. 1344–
for their supervision.”    Id., 818 F.2d at 186.
                                                                        46, with certain revisions: an adjustment of the division of
                                                                        the attorney fees and expenses among the members of the
A sum of $40 million plus interest earned from this date is
                                                                        Plaintiffs Management Committee, and an adjustment of the
immediately allocated to this portion of the program, to be
                                                                        fee of one fee claimant, Ashcraft & Gerel. As to the latter,
devoted to service programs for the benefit of the entire class.
                                                                        the court of appeals eliminated the district court's offset
This “Class Assistance Program” will be administered and
                                                                        against Ashcraft & Gerel to reimburse the class for discovery
monitored by the court, in accord with the direction of the
                                                                        materials used by the firm in assisting the claims of the opt-
court of appeals. See id.; see infra Part IV.
                                                                        outs. See    id., 818 F.2d at 238–39.
In addition, a sum of $10 million must, in accordance with
the settlement agreement, be placed in reserve for a period             The appeals have not appreciably increased the total fees
of twenty-five years from the date of the settlement. The               awarded. Because of the elimination of the offset against
court will retain discretion over this reserve. Under the terms         Ashcraft & Gerel, the grand total of attorneys' fees and
of the Settlement Agreement, this reserve will be used to               expenses is now $10,906,331.63, plus interest from June 18,
cover possible claims in state courts. It will be available             1985. The average rate of interest earned on the Agent Orange
to compensate injured Vietnam veterans exposed to Agent                 Settlement Fund is over 6.9%. To simplify computations, the
Orange, should future evidence indicate a legally cognizable            clerk, in making payments to attorneys, shall add interest of
link between Agent Orange exposure and specific ailments.               7% from June 18, 1985 (the date attorneys' fees were finally
While it is unlikely that claims will be viable *1260 in state          ordered) until July 1, 1988. See 611 F.Supp. 1329, 1346. The
courts in view of the court of appeals' holding that there is           total payable as attorneys fees and expenses with interest
no basis for the claims, this sum will be invested in reserve           will therefore be approximately $13,225,000.00. Even at the
against that possibility. At the end of the reserve period, the         time of determination of the attorney fee awards in 1985,
sum will be added to whatever remains of the $40 million now            the settlement fund had already earned over $15,000,000.00
set up for the Class Assistance Program, as described infra.            in interest—more than enough to pay the total fees and
Interest earned on the $10 million reserve will be regularly            expenses allowed without impairing the original fund of
transferred to the Class Assistance Program for distribution            $180,000,000.00. See         611 F.Supp. 1296, 1301.
through that Program, as the court determines.
                                                                        Pursuant to the court's order, any counsel receiving a fee is
Any funds remaining after paying costs of administration                deemed to waive any private contractual right to a fee; if such
of the entire settlement fund will be added to the Class                a private fee was received it must be returned to the client
Assistance program. This remainder is currently estimated               before payment is sought. See 611 F.Supp. 1318. If the client
to be on the order of $2 million. Thus, a total of some $52             cannot be located, compliance by paying the fee into the court
million plus interest, including the $10 million reserve, will          for the Agent Orange Fund or deducting the fee from the
ultimately be available for the Class Assistance Program. The           request for payment from the clerk will suffice.
court reserves the power to transfer any portion of these funds
to the Payment Program. See Part II–A, supra.                           Attorneys are also reminded that they must file with the
                                                                        clerk, at their own expense, any discovery materials in their
                                                                        possession before receiving their fee award. See 611 F.Supp.
  D. Attorneys' Fees and Expenses
                                                                        1346. These materials should be suitably boxed and indexed
The original total of allowed attorneys' fees and expenses was
                                                                        so that they can conveniently be made part of the Agent
$10,767,443.63 plus interest accrued since the final judgment
                                                                        Orange files to be available to the public in a depository
on June 18, 1985. See         In re “Agent Orange” Product              chosen by the court. Materials not received in suitable form
Liability Litigation, 611 F.Supp. 1296, 1346 (E.D.N.Y.1985)             will be rejected by the Clerk of the Court.
(Memorandum and Order on Attorney Fees as Modified and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                10
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                          PageID.20698            Page 12 of
                                                                  75

                                                                       Summarizing these decisions, present funds are allocated as
  E. Division of Funds
                                                                       follows (rounded to the nearest million):

 Purpose                                                                                                  Amounts

         Payment Program (Death and Permanent
         Total Disability)                                                                                $170,000,000
         Class Assistance Program                                                                             52,000,000
         Australian and New Zealand Trusts                                                                      5,000,000
         Attorneys' Fees and Expenses with
         Interest                                                                                             13,000,000

                                                             Total                                        $240,000,000

                                                                       of appeals. See     In re “Agent Orange” Product Liability
 *1261 III. PAYMENT PROGRAM                                            Litigation, 818 F.2d 216 (2d Cir.1987) (rejecting attorneys' fee
The main features of the Payment Program, having been                  sharing agreement), cert. denied sub nom. Newton Schwartz
approved by the court of appeals, will be retained in their            v. Dean, 484 U.S. 926, 108 S.Ct. 289, 98 L.Ed.2d 249
original form, except that the amount of money in the
Payment Program will increase from its original planned sum            (1987);    818 F.2d 226 (2d Cir.1987) (approving district
in 1985. These features and the sums slated for disbursement           court's award of attorneys' fees), cert. denied sub nom.
are described at parts II–A and II–B, supra. This section              Newton Schwartz v. Dean, 484 U.S. 926, 108 S.Ct. 289,
describes the alterations and modifications to that program            98 L.Ed.2d 249 (1987). Those attorneys have not moved to
now adopted by the court.                                              obtain benefits from the settlement for their clients. To protect
                                                                       these opt-out veterans, the court is now compelled to act on
                                                                       its own motion.
   A. Inclusion of Opt–Out Claimants and Late Claimants
Under the terms of the court of appeals' affirmances, those            In view of the special obligation of the court to veterans and
plaintiffs who opted out of the class on the advice of                 their families, the court inquired of class members present at
                                                                       the May 26, 1987 hearing on implementation whether those
counsel would be entitled to no recovery. See      In re
                                                                       who opted out should now “be permitted to opt in so they (or
“Agent Orange” Product Liability Litigation, 611 F.Supp.
                                                                       their families) can share equally with those who were their
1223 (E.D.N.Y.1985) (Opt–Out Opinion); 611 F.Supp. 1267
                                                                       comrades-in-arms?” See Memorandum and Order dated April
(E.D.N.Y.1985) (Lilley Opinion), aff'd,     818 F.2d 187 (2d           23, 1987, No. MDL–381 (E.D.N.Y.1987). Unanimously,
Cir.1987) (approving grants of summary judgment against                veterans, representatives of veterans' organizations, and the
opt-out plaintiffs), cert. denied sub nom. Lombardi v. Dow,            veterans' attorneys have answered this question in the
487 U.S. 1234, 108 S.Ct. 2898, 101 L.Ed.2d 932 (1988). As              affirmative.
of May 7, 1984, the date of the settlement, 2,440 requests
for exclusion from the class had been received by the Clerk             [1] Equity requires that those who opted out of the class on
of the Court. See   In re “Agent Orange” Product Liability             the advice of counsel for the opt-outs be given the opportunity
Litigation, 597 F.Supp. 740, 756 (E.D.N.Y.1984). This is               to be reinstated as members of the class. Inclusion of all
almost precisely one percent of the 244,162 timely filed               the opt-out claimants would not result in any substantial
claims.                                                                dilution of the fund. Reinstatement now, while not required, is
                                                                       consonant with the court's grants of requests for reinstatement
As noted in part II–D, supra, the opt-out plaintiffs' attorneys        which were received prior to the settlement, and is desirable
will now receive substantial legal fees and expenses for work          in light of the fact that these plaintiffs have been barred from
done on behalf of the class pursuant to the order of the court         any recovery as a result of the advice of their attorneys and
                                                                       the rulings of the court of appeals which were unfavorable



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 11
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                             PageID.20699            Page 13 of
                                                                     75

                                                                           [2] Late claims filed before January 1, 1989 will also be
to them. See     In re “Agent Orange” Product Liability
                                                                          accepted for inclusion within the class of claimants against
Litigation, 818 F.2d 187 (2d Cir.1987). The court has
                                                                          the settlement fund. The equities with regard to late claims
previously indicated that it would consider sympathetically
                                                                          compellingly favor inclusion. The late claimants are class
the numerous late applications to rejoin the class received
                                                                          members who were eligible to file their claims but did not do
after settlement and after the fairness hearings. See    id., 597         so until after this court's May 28, 1985 order on distribution
F.Supp. 740, 756–57.                                                      of the fund. Publicity concerning the court's distribution
                                                                          opinion and the extensive appeals has generated thousands
The affirmances are dispositive of 287 appeals in cases                   of inquiries to the court and is primarily responsible for the
brought by opt-out plaintiffs against whom summary                        filing of approximately 3,500 late claims. As was the case
judgment was granted. See In re “Agent Orange” Product                    with claimants who missed the original filing deadline, these
Liability Litigation, 611 F.Supp. 1223 (E.D.N.Y.1985); Lilley             individuals cite as common reasons for their failure to file
v. Dow Chemical Co., 611 F.Supp. 1267 (E.D.N.Y.1985),                     timely claims that they were unaware: “(1) of the lawsuit or
                                                                          (2) of the need to file a claim, or (3) of the deadline itself.”
aff'd sub. nom.      In re “Agent Orange” Product *1262
Liability Litigation, 818 F.2d 187 (2d Cir.1987), cert. denied               In re “Agent Orange” Product Liability Litigation, 611
sub nom. Lombardi v. Dow, 487 U.S. 1234, 108 S.Ct. 2898,                  F.Supp. 1396, 1417 (E.D.N.Y.1985). The court had already
101 L.Ed.2d 932 (1988). The court of appeals affirmed the                 extended the deadline to include as timely “all claims filed by
grants of summary judgment against the opt-outs on the                    the date of this opinion,”     id. at 1417 (extending deadline
grounds that: (1) the military contractor defense provides a              to May 28, 1985).
shield from “liability for injuries caused by products ordered
by the government for a distinctly military use;” and (2)                  [3] As the court of appeals noted in one of the affirmances, a
“the chemical companies ... could not have breached a                     “district court overseeing settlement distribution has inherent
duty to inform the government of hazards” resulting from                  power to accept late claims despite contrary terms of
exposure to Agent Orange since “[e]ven today, the weight
                                                                          agreement.”      In re “Agent Orange” Product Liability
of present scientific evidence does not establish that Agent
Orange injured personnel in Vietnam, even with regard to                  Litigation, 821 F.2d 139, 145 (2d Cir.1987) (citing        Zients
                                                                          v. LaMorte, 459 F.2d 628, 629–30 (2d Cir.1972)). Since the
chloracne and liver damage.”         In re “Agent Orange”
                                                                          settlement agreement here is not to the contrary, the issue
Product Liability Litigation, 818 F.2d 187, 190 (2d Cir.1987),
                                                                          is even simpler. “Until the fund created by the settlement
cert. denied sub nom. Lombardi v. Dow, 487 U.S. 1234, 108
                                                                          is actually distributed, the court retains its traditional equity
S.Ct. 2898, 101 L.Ed.2d 932 (1988). Some of the remaining
opt-outs apparently have never filed suit; if they do, their              powers.”      Zients v. LaMorte, 459 F.2d 628, 630 (2d
cases will be governed by the unfavorable rulings of the
                                                                          Cir.1972). See also    In re Gypsum Antitrust Cases, 565 F.2d
affirmances. See    In re “Agent Orange” Product Liability
                                                                          1123, 1128 (9th Cir.1977);   In re Folding Carton Antitrust
Litigation, 611 F.Supp. 1223, 1230 (E.D.N.Y.1985), aff'd,
                                                                          Litigation, 557 F.Supp. 1091, 1103–04 (N.D.Ill.1983), aff'd
   818 F.2d 187, 189 (2d Cir.1987).
                                                                          in pertinent part,     744 F.2d 1252 (7th Cir.1984), cert.
                                                                          dismissed sub nom. G. Heilman Brewing Co., Inc. v. Folding
Notice of this order shall be given by their attorneys to
                                                                          Carton Administration Committee, 471 U.S. 1113, 106 S.Ct.
any opt-out plaintiffs they represent in order that they may
                                                                          11, 86 L.Ed.2d 269 (1985); Seifer v. Topsy's International,
consider whether they wish to submit requests for continued
                                                                          Inc., 70 F.R.D. 622, 625 n. 1 (D.Kan.1976).
exclusion from the class. Requests for exclusion must be
received by the court by January 1, 1989 (which is also, as
                                                                          The filing deadline for veterans who later learn of adverse
indicated below, the deadline set for filing late claims). Failure
                                                                          health effects previously unknown to them remains 120 days
to request exclusion in writing by January 1 will be deemed
a request for reinstatement into the class—a request that will            from the date of discovery of the disability. See, e.g., In
be deemed automatically granted.                                          re “Agent Orange” Product Liability Litigation, 611 F.Supp.
                                                                          1396, 1401 (E.D.N.Y.1985), aff'd in relevant part,          818
                                                                          F.2d 179 (2d Cir.1987). Similarly, the deadline for claims filed



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   12
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                           PageID.20700            Page 14 of
                                                                   75

by the survivors of veterans who later die is 120 days from the         to a herbicide in Vietnam. “Some substantial showing of
                                                                        exposure ... must be made to ensure that only class members
date of death. See id., 611 F.Supp. at 1417. Thus the cutoff
                                                                        who were exposed receive payment.... A presumption that all
date for *1263 filing a claim will be January 1, 1989, or 120
                                                                        claimants were exposed is not workable [and] would be unfair
days after death or discovery of disability, whichever is later.
                                                                        to a truly exposed class member whose award otherwise
The cost to the fund of admitting late claimants and                    would be higher.” In re “Agent Orange” Product Liability
readmitting the opt-out claimants to the class action should            Litigation, 611 F.Supp. 1396, 1415 (E.D.N.Y.1985).
be relatively small. No significant administrative costs need
be incurred to allow the late claims and opt-out claims. The            Selecting appropriate criteria for determining exposure,
number of late claims and opt outs—approximately 3500                   however, is not a simple task. “The events in question
late claims to date and between 287 and 2440 opt-outs—                  occurred many years ago, and exposure through ingestion
is de minimis in relation to the roughly quarter of a million           of water or food is a matter of considerable speculation.
claims filed, though each claim is, of course, of considerable          Nevertheless, given the nature of the scientific evidence, the
importance to the claimant.
                                                                        character of exposure is a critical element.”     In re “Agent
                                                                        Orange” Product Liability Litigation, 818 F.2d 145, 173
The late claims and opt-out claims will be subject to the same
                                                                        (2d Cir.1987). In addition, the scientific community has not
requirements for qualification for the Payment Program and
                                                                        reached a consensus on either the manner in which a veteran
participation in the projects funded by the Class Assistance
                                                                        could have been exposed or the most appropriate way to
Programs as the other claimants. It is anticipated that the
                                                                        assess exposure several years after the event. The court must
same approximate percentage of the late claims and the
                                                                        choose a method of determining exposure which generates
opt-out claims will qualify for cash payments as is true of
                                                                        reliable and credible results at affordable cost.
the timely filed claims. “[A]llowing these ... claims would
result in only a miniscule reduction in recovery by timely
                                                                        The court's original distribution plan adopted, in part, a
claimants.”      Zients v. LaMorte, 459 F.2d 628, 630 (2d               system in which computerized military records of the precise
Cir.1972). There can, therefore, be little prejudice to the             areas sprayed with Agent Orange (the “HERBS” tapes)
claimants whose claims were timely filed by admission of                were combined with the claimant's testimony on a claims
these claimants to the class for consideration on an equal              questionnaire as to the veteran's locations and dates in service.
footing. Moreover, since no payments have yet been made
                                                                        See      611 F.Supp. at 1415–17. Under this system, the
to any claimants, earlier estimates of possible payment
                                                                        veterans' locations and times of service in Vietnam were
amounts did not confer on the early claimants any right to
                                                                        compared to the spray dates and locations on the HERBS
those particular amounts. Figures previously cited by the
                                                                        tapes to determine whether the veteran was located within
court as statistical approximations of the possible payment
                                                                        a certain distance of the spray site either during or shortly
schedules do not vest in any individual claimant, or in
                                                                        after spraying. Both HERBS tapes—the tape recording
the class as a whole, anything more than a generalized
                                                                        aircraft spraying and the tape *1264 showing helicopter and
and unquantified expectation of payment to qualifying class
                                                                        backpack spraying—were employed in this procedure.
members. See       In re “Agent Orange” Product Liability
Litigation, 611 F.Supp. 1396, 1419, 1423 (E.D.N.Y.1985).                This method has shortcomings. The “HERBS” computer
The equities require that the qualifying late claimants and opt-        tapes are estimated to account for 86% of herbicide use in
out claimants be permitted to participate in the fund.
                                                                        Vietnam; some spray areas are omitted. See         id. at 1416.
                                                                        Claimants' own declarations about service in Vietnam may be
  B. Additions and Modifications                                        inaccurate, or the information may be lost (particularly where
                                                                        the claim is made on behalf of a deceased veteran), or the
                                                                        information supplied may not be an acceptable basis for an
                     1. Exposure Criteria                               award.

Exposure criteria must be chosen in order to meet the
                                                                        The HERBS matching mechanism is also of uncertain
definition of the class and establish a claims procedure that
                                                                        value because scientists dispute whether various methods of
compensates Vietnam veterans who probably were exposed
                                                                        determining exposure can accurately identify veterans with


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 13
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                         PageID.20701            Page 15 of
                                                                  75

unusually high blood levels of dioxin, the toxin contained             of a significant amount of dioxin and as if this absorption
in Agent Orange. For example, the Centers for Disease                  caused the veteran's death or disability.
Control (CDC) has recently concluded that the use of certain
military records does not reliably identify veterans who were           [4] The use of a questionnaire matched against the HERBS
exposed to Agent Orange. See Centers for Disease Control,              spray area data remains the most comprehensive mechanism
Comparison of Serum Levels of 2, 3, 7, 8 TCDD with Indirect            for judging probable exposure to Agent Orange at moderate
Estimates of Agent Orange Exposure in Vietnam Veterans                 cost. This exposure evaluation system is most accurately
(Aug. 1987) (hereinafter “CDC Study”). The CDC Study                   described as a probability analysis. The test is not intended
compared the blood dioxin levels of veterans identified as             to prove, by a preponderance of the evidence, that certain
having served in sprayed areas with the blood dioxin levels            individuals were or were not exposed. Rather, the test is
of veterans who did not serve in Vietnam. The veterans                 intended to distinguish those most likely to have been exposed
deemed to have served in sprayed areas were selected based             from those less likely to have been exposed. At the least,
on an analysis of military records. The CDC found that                 it will help distinguish those who might have been exposed
Vietnam veterans whose records indicated service in sprayed            from those who could not have been exposed, even if those
areas had no higher dioxin blood levels than do veterans               exposed received no, or only insignificant, doses.
who did not serve in Vietnam. The CDC also tested other
individuals known to have been exposed directly to Agent               *1265 This mechanism will be employed by the Claims
Orange and did find high levels of dioxin. In reviewing the            Administrator in screening claims, using the method
CDC study, the Office of Technology Assessment (“OTA”)
                                                                       described in this court's earlier opinion, see      611 F.Supp.
(an independent Congressional research agency) concluded
                                                                       at 1415–17. Claimants' questionnaires will be compared to
that “all the existing data support the fact that most ground
                                                                       the HERBS tapes to determine location, date and duration of
troops in Vietnam did not have heavy Agent Orange exposure,
                                                                       presence in a sprayed area. Both the tapes for aircraft spraying
and that those who might have would be exceptions.” See
                                                                       and the tapes for helicopter and backpack spraying will be
Office of Technology Assessment Staff Paper, Reviews of
                                                                       used in this matching procedure. Additional written evidence,
CDC's “Comparison of Serum Levels of 2, 3, 7, 8, TCDD ...”
                                                                       as by affidavit of eyewitness observers, will also be accepted,
and of “Proposed Protocol for the Women Vietnam Veterans
                                                                       unless military records clearly contradict this evidence.
Health Study,” Special Projects Office of the Health Program,
OTA (Sept. 1987), at 9 (emphasis removed).
                                                                       As initially ordered, exposure will be extrapolated from
                                                                       location and timing without further consideration of the
In contrast, other researchers have concluded that blood tests
                                                                       actual intensity of contact with Agent Orange. Some
for dioxin can be used to identify with accuracy those exposed
                                                                       evidence does suggest that the intensity of contact may
to Agent Orange. See P. Kahn, Dioxins in Dibenzofurans in
                                                                       be related to the severity of injury. See New Doubts
Blood and Adipose Tissue of Agent Orange–Exposed Vietnam
                                                                       Raised on Agent Orange, N.Y. Times, Mar. 23, 1988, at
Veterans and Matched Controls, 259 J.Am. Medical Ass'n
                                                                       A19, col. 1 (reporting that revisions of 1984 Air Force
1661 (1988). Still others believe that anyone who served in
                                                                       “Ranch Hand” study, taking account of “greater exposure”
Vietnam could have been exposed, either by direct contact or
                                                                       among “sloppier” handlers, show reduced confidence in
ingestion of contaminated food or water.
                                                                       original conclusion that Agent Orange could be “exonerated”
                                                                       as cause of various health problems). But this evidence
These exposure studies have shortcomings. They demonstrate
                                                                       is weak and imprecise, affording little basis for any
the great difficulty of identifying exposed individuals some
                                                                       realistic calibration of exposure level to compensation level.
twenty years after the fact. They furnish one more reason for
                                                                       Moreover, linking compensation to intensity of exposure
concluding that in almost no instance can causation of any
                                                                       would require substantially greater expense in administering
disease be traced to Agent Orange exposure, at least based on
                                                                       the Payment Program, and substantial costs to claimants
present data. Since, however, distribution under the settlement
                                                                       in attempting to prove intense contact. These costs would
agreement must proceed under the hypothesis that there is
                                                                       be borne at little benefit to most claimants because only
such a connection, some form of exposure requirement for
                                                                       showings of intense exposure could support larger awards.
eligibility is mandated. The court must act as if possible
                                                                       Beyond the data culled from the HERBS tapes, therefore,
exposure to Agent Orange were equivalent to the absorption
                                                                       intensity of exposure will not be considered in any payment
                                                                       decisions.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 14
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                          PageID.20702            Page 16 of
                                                                   75

                                                                        identifying a benchmark “normal background level” to which
Pursuant to order of the court, Special Master Feinberg has             the claimant's measured level will be compared. Credible
entered into an Exposure Consultation Agreement with Dr.                measured levels significantly higher than the benchmark level
Jeanne Stellman of Columbia University and Dr. Steven                   will be presumptive evidence of exposure. A claimant relying
Stellman, two acknowledged experts in the field. They will              on these tests must also submit evidence that the veteran
assist the Claims Administrator and the Special Master for              was in Vietnam and could have come in contact with Agent
Appeals. In particular, they will help prepare the claim                Orange. Such evidence could include military records, letters
questionnaire and the computerized index for matching                   sent home during the war which indicate the veteran's location
locations and dates of service to the locations and dates of            or mention herbicide spraying, corroborative testimony of
Agent Orange spraying. They will also prepare an index of               fellow veterans, and the like. In addition, any claimant,
locations of military units to assist claimants in providing            regardless of what information was initially presented to the
information regarding the veterans' geographic zones of                 Claims Administrator, may submit such test results to the
service.                                                                Special Master for Appeals on appeal of a denial of payments
                                                                        by the Claims Administrator. The costs of any such testing
Since the HERBS tapes are not perfect, and because equity               must be borne by the claimant.
requires a fair and compassionate claims procedure, other
methods of proof must be available to claimants. Tests have             Finally, persuasive proof of direct exposures by persons who
been developed which measure the the presence of dioxin                 sprayed Agent Orange or loaded it or were otherwise in direct
in the body. These tests show dioxin levels in fat tissues or           contact with it will be accepted. Proof by affidavit, or other
in blood cells. Because dioxin is found in Agent Orange,                persuasive forms of proof will suffice.
presence of high levels of dioxin in the body—“substantially”
higher than the background level of dioxin in those not
exposed to Agent Orange—may indicate past exposure to
                                                                                                   2. Length
Agent Orange. See, e.g., CDC Study, supra (exposed Ranch
Hand subjects show higher dioxin levels); In re “Agent                  The length of the payment program will remain as originally
Orange” Product Liability Litigation, Public Hearing held               proposed, unless the court terminates it earlier because of lack
May 26, 1987, Transcript of Proceedings at 7–38 (Testimony              of funds or extends it because of an excess of funds. It is now
of Allen Falk, Dr. Peter Kahn, Charles Pace, et al. regarding           estimated to proceed as follows:
New Jersey testing programs); 79–88 (Testimony of Joseph
Bangert regarding Massachusetts testing programs); 144–54
(Testimony of Victor Yannacone, Jr. regarding value of non-                          The payment program will run for
HERBS test methods). The court declines to adopt either the                          ten years, beginning January 1, 1985
fat test or the blood test as the basic indicator of exposure                        and ending December 31, 1994. No
because both are uncertain and expensive. Mandating these                            payment will be made for death or
tests for all claimants would consume a large portion of                             disability occurring after December
the settlement fund. In addition, the tests are physically                           31, 1994. Payment will be made
intrusive, and would burden many claimants with unpleasant                           for compensable deaths occurring
medical examinations were the court to order such tests for all                      both before and after January 1,
claims. Moreover, the fat and blood tests are useless for most                       1985. Payments will be made for
deceased veterans' claims.                                                           compensable disability to the extent
                                                                                     that the period of disability falls
Nevertheless, claimants who wish to do so may submit                                 within the ten years of the program's
results of either test to the Claims Administrator, who will                         operation. In addition, initial claimants
weigh the evidence carefully and objectively, in accordance                          will receive a premium to account for
with the court's guidance. A certificate from a recognized                           each year the veteran was disabled in
laboratory or doctor stating the measured level of dioxin in the                     the past, up to a total of 15 years.
claimant and the method by which that level was estimated
may be submitted to the Claims Administrator. Dr. Jeanne
 *1266 Stellman and Dr. Steven Stellman will assist in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 15
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                           PageID.20703             Page 17 of
                                                                   75

                                                                        The Claims Administrator will handle all claims submitted for
   In re “Agent Orange” Product Liability Litigation, 611               compensation from the Payment Program. The preparations
F.Supp. 1396, 1417 (E.D.N.Y.1985). Because of the delay                 for this task are described in part III–B–5, infra. In summary,
during appeals, payments will actually commence around the              the Claims Administrator will administer the entire claims
end of 1988, and will be calculated to compensate eligible              procedure, recording claims on a computerized database,
claimants retroactively for disabilities and deaths existing or         sending out questionnaires, receiving completed claims
occurring between the original January 1, 1985 starting date            applications, answering questions about the applications,
and the date the Program begins operations. These retroactive           reviewing applications and awarding payments. All these
payments may be allocated over several annual payments in               activities will be governed by court order and by the Claims
order to smooth out the flow of monies from the fund.                   Administrator's contracts with the court. The eligibility
                                                                        criteria for Payment Program awards have been incorporated
Should future experience indicate the desirability of some              into the Claims Administrator's contract. Aetna will perform
change in these arrangements because of an excess or                    the ministerial task of collecting and reviewing claims to
shortage of funds, the court retains the right to make                  determine, subject to confirmation by the court, whether they
modifications. Fluctuations in interest rates, as well as in the        meet the eligibility guidelines established by the court. Any
number and types of claims, will affect this decision. The              modifications to or clarifications of the eligibility criteria will
Claims Administrator and the investment advisors will be                be made only by the court.
in a position to provide continuous data to the court so as
to permit informed modifications as needed. By the end of
1989 a reanalysis and a better understanding of the needs and                            4. Special Master for Appeals
resources of the fund will be possible.
                                                                        The court orders the appointment of W. Bernard Richland as
                                                                        Special Master for Appeals. Mr. Richland is a distinguished
                                                                        member of the bar who served as Corporation Counsel of the
                   3. Claims Administrator
                                                                        City of New York from 1975–77 and Assistant Corporation
Pursuant to the advice of Special Master Feinberg and the               Counsel of the City of New York from 1943–58. He is
Payment Program Advisory Board, extensive requests for                  now a Referee in Attorney Disciplinary Proceedings in New
bids for Claims Administration services were prepared and               York State courts, a Commissioner of the New York City
distributed. Many entities responded. After completing a                Charter Revision Commission, and an Adjunct Professor
painstaking analysis of the resources, skills and fee proposals         of Law at New York Law School. He has been in private
of the bidders, Special Master Feinberg and the Payment                 and public practice, and has taught and written extensively.
Program Advisory Board recommended the selection of                     Special Master Richland will consider and resolve, subject
Aetna Technical Services, Inc. and Aetna Life Insurance                 to confirmation by the court, all appeals of claims decisions
Company (hereinafter, the Claims Administrator or Aetna)                adverse to the claimant rendered by the settlement fund's
to provide claims administration services. See Letters from             Claims Administrator. All such appeals may be made in
Special Master Kenneth Feinberg to the court, dated July                writing only. In the event that Special Master Richland's
16, 1986 and August 28, 1986, describing the selection                  decision on a claim is unfavorable to the claimant, the
process. This bid process was much like the bid process                 claimant may appeal by written submissions to the court. No
described in part V–E, infra, for an accountant. The Special            oral argument on the appeal to the Special Master for Appeals
Master and the Advisory Board negotiated a proposed Claims              or to the court will be permitted.
Administration Agreement with Aetna, which the court has
now approved. Absent objection, it will be signed by the court
on July 8, 1988. During the interim period while appeals                               5. Other Implementation Actions
were pending, Aetna entered into a consulting agreement
under *1267 which it agreed to provide preliminary services             As noted above, the Special Masters and the Claims
necessary to prepare for implementation of the Payment                  Administrator, Aetna, have worked under the terms of an
Program.                                                                Interim Consulting Agreement to establish all systems and
                                                                        facilities, and to prepare all forms and procedures, necessary
                                                                        to put the Payment Program into operation promptly once



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   16
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                        PageID.20704           Page 18 of
                                                                  75

the appeals were concluded. The Claims Administrator's                      in developing the material and information to be used
implementation activities, all of which required court                      by the operators who will be handling calls received
approval, included:                                                         on toll-free telephone lines. Aetna has prepared a
                                                                            comprehensive reference manual containing detailed
  * Designing and creating forms. The court, Special Master                 questions and answers for those who will handle
    Feinberg and the Payment Program Advisory Board                         calls from claimants. This manual will help ensure
    reviewed and commented on drafts of the “preliminary                    that claimants receive reliable, accurate and consistent
    letter” to be sent to all claimants when the Payment                    information when calling the toll-free line.
    Program commences operations and the Application for
    Payment Kit to be sent to all claimants responding to                * Integration of exposure system. The Special Master and
    the “preliminary letter.” The Application Kit consists                  Aetna have worked with the Exposure Consultants to
    of forms for applying for disability and death benefits,                integrate the computerized exposure analysis program
    a form for showing the veteran's location and time of                   into Aetna's computerized claims review systems.
    service in Vietnam, a physician's statement form, forms
    to assist the claimant in obtaining military records, and          In addition to the activities described above, the Special
    an instruction booklet. Aetna revised these forms in               Master has worked to complete other tasks critical to the
    accordance with the directions of the court after its              success of the Payment Program.
    review of the initial drafts. Drafts of the Application for
    Payment Kit and the “preliminary letter” are attached as           * Offsets. Legislation proposed in Congress and a number
    appendices to this memorandum.                                     of states would exempt payments from the Settlement Fund
                                                                       from the definition of income for purposes of eligibility for
  * Analyzing and inputting claimant data base. The                    Veterans Administration pensions and other social welfare
    Claims Administrator has incorporated into its computer            benefits. The Special Master and the Payment Program
    systems a computer tape containing all information                 Advisory Board have, at the request of congressional staff,
    collected and recorded by the Agent Orange Computer                responded to inquiries and prepared testimony and other
    Center. This information constitutes all the claims made           materials regarding this proposed legislation. Neither they
    by veterans and their families. Aetna is continuing                nor anyone else is authorized to “lobby” for or against
    to work with the Agent Orange Computer Center                      such proposed legislation at the federal or state level as
    in completing the data base and filling in missing                 representatives of the court.
    items. The tape has been tested and prepared in a
    format compatible with Aetna's systems. Aetna has                  The court, nevertheless, continues to be concerned that the
    programmed its *1268 computer systems to utilize this              Veterans Administration and Social Security and welfare
    tape as a mailing list and as a database of claimant               agencies might reduce benefits to veterans and their families
    information. This database is for the use of the court in          as a result of payments that the veterans or their families
    operating the Payment Program and is not open to the               receive from the Agent Orange settlement. Courts have
    public or to any governmental agencies, nor may it be              generally taken the position that such benefits should not
    used by Aetna for any other purpose. The privacy of                be reduced when a tort recovery is obtained because tort
    members of the class requires this limitation.                     compensation is not income but rather restoration of a
  * Modifying computer systems and creating work plans.                previous loss. See In re “Agent Orange” Product Liability
    The Claims Administrator has developed the computer                Litigation, 611 F.Supp. 1396, 1423–27 (E.D.N.Y.1985). It
    programs and modified its systems to accommodate                   is important that those most in need not lose their precious
    the Payment Program. In addition, Aetna has prepared               social security income, pensions, medicaid, food stamps,
    workflow plans that will guide the claims administration           or other benefits as a result of compensation received in
    operation.                                                         settlement payments for torts committed against them. Off-
                                                                       setting reductions in other benefits would reap only marginal
  * Developing claimant information services. Aetna will               budgetary savings and would defeat the purpose of this
    establish a toll-free telephone service to answer                  judicial restorative remedy; those in need would be sorely
    claimants' questions. The Special Master and the                   deprived.
    Payment Program Advisory Board worked with Aetna



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              17
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                           PageID.20705             Page 19 of
                                                                    75

* Taxes. The tax consequences of the settlement fund                     foundation.” Several options for Foundation expenditures
payments are also being considered. To the extent that                   were discussed, but, beyond requiring that the expenditures
payments from the Agent Orange Fund can be appropriately
                                                                         be directed to benefit members of the class,    id. at 1433–
structured, any tax effect on the recipients of assistance should
                                                                         34, the court granted the Board of Directors the power “to
be eliminated. The Special Master has continued to work
                                                                         make all procedural and substantive decisions necessary to
to obtain a ruling from the Internal Revenue Service that
                                                                         run the foundation, including investment of the endowment,
monies distributed from the Payment Program will not be
                                                                         establishment of funding priorities and the actual awarding
deemed taxable income to the claimant. The Special Master
has prepared materials for review by the IRS and has met with            of grants.”    Id. at 1436. The Board of Directors was
appropriate representatives of the IRS to explore the issue.             to be appointed by the court, almost wholly from among
                                                                         Vietnam veterans, and would then be “self-governing and
* Communications with the class and others. Special Master               self-perpetuating.”     Id. at 1434–45.
Feinberg is continuing to respond to inquiries and requests
 *1269 for information received from claimants, veterans                 The court of appeals found this arrangement unsatisfactory.
organizations, the media, Members of Congress and others.                It thought that the Foundation Board's decisions might be at
In addition, the Special Master provides periodic updates                odds with the interests of some members of the class, that
of the status of the Settlement and of implementation                    the unspecified nature of the Foundation's programs might
activities to the major veterans service organizations and to            raise and then frustrate class members' expectations, that
interested publications. The court has issued a press release            the Foundation might expend settlement funds on “activities
summarizing the major features of this opinion, and the                  inconsistent with the judicial function [such as] political
Special Master's staff members are serving as contacts for the           advocacy,” and that the court would be required to intervene
media. These activities are essential to alert members of the
class to their rights.                                                   repeatedly in Foundation decisions. In re “Agent Orange”
                                                                         Product Liability Litigation, 818 F.2d 179, 185–86 (2d
                                                                         Cir.1987). The court of appeals therefore insisted that this
IV. CLASS ASSISTANCE PROGRAM                                             court exercise “direct judicial supervision” of expenditures,

   A. Original Foundation Concept                                           id. at 186, and “designate and supervise, perhaps through
This court's original distribution plan ordered the creation of          a special master, the specific programs that will consume the
a Foundation to administer $45 million and to allocate those             settlement proceeds,”     id. at 185.
funds to class assistance programs as the Board of Directors of
the Foundation determined. The idea of “class assistance” was            The court of appeals did not reject the essential concept of
that, in addition to the direct awards made to claimants under           class assistance. It approved utilization by the district court,
the Payment Program, part of the settlement fund should be               after consultation with veterans' groups, of portions of the
devoted to service projects that would benefit all members
                                                                         fund for class assistance programs.       Id., 818 F.2d at 186.
of the class. Such projects would maximize the value of the
settlement fund by providing useful services to large numbers
of exposed veterans and their families, rather than adding                 B. Post–Appeal Modifications
small dollar amounts to those claimants found eligible for
cash compensation awards.
                                                                                     1. Veterans Advisory Board, Advisor,
In the original Foundation concept, the court retained                                   Executive Director and Staff
“continuing control over the assets and disposition of the
                                                                         In lieu of the Foundation, previously described, the court
settlement fund,”    In re “Agent Orange” Product Liability              establishes a Class Assistance Program. Pursuant to the
Litigation, 611 F.Supp. 1396, 1435–36 (E.D.N.Y.1985), and                court of appeals' decision, the Class Assistance Program will
kept “jurisdiction over the foundation and its endowment                 operate under the court's supervision to distribute services
                                                                         to class members. The Class Assistance Program will be
and ... the power to intervene,”        id. at 1436. But the
                                                                         administered by the court with the advice of the veterans
court expressly intended to exercise a “comparatively modest
                                                                         Class Assistance Advisory Board, an Executive Director and
supervisory role in the operation of the class assistance



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   18
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                          PageID.20706            Page 20 of
                                                                  75

staff, and such other consultants and advisors as the court            Class Assistance Advisory Board, working with the court to
may designate. No direct services will be rendered by the              approve appropriate requests and disburse necessary funds.
court or its staff, whose function will be to allocate money to
those who will provide the services, *1270 and to ensure the           Pursuant to the court of appeals' instruction, the court
accountability of service providers.                                   will retain direct accountability authority over every project
                                                                       funded by the Class Assistance Program. Grants will be made
Pursuant to the direction of the court, Special Master Feinberg        only on court order. The court will determine the specific
entered into an agreement with Ira S. Hirschfield to act as an         programs that will consume the settlement proceeds, after
advisor on the development of the Class Assistance Program.            consultation with the Class Assistance Advisory Board, the
Dr. Hirshfield is a nationally known expert on philanthropy.           Executive Director, and the Special Master. Funds not yet
He is about to take office as the Director of Philanthropy,            allocated to specific programs will be retained in reserve
Rockefeller Family and Associates. He was Executive Vice               for future expenditures on new or existing programs or for
President of the Levi Strauss Foundation from 1981 to 1985             reallocation to the Payment Program, in the court's discretion.
and Executive Director of the Evelyn & Walter Haas, Jr.                As described in part V infra, all investment decisions for the
Fund from 1985 until the present. Since 1985 he has also               entire settlement fund, including those funds allocated to the
been a Policy Scholar at the Institute for Health Policy               Class Assistance Program, will be made under the authority
Studies at the University of California at San Francisco, and          of the court with the advice of the Investment Managers.
since 1986 he has been a Senior Fellow of the Council on
Foundations. He is a member of numberous national and
regional foundation boards and the author of many scholarly
                                                                                    2. Alternatives Under Consideration
articles on philanthropy.
                                                                                     for Provision of Class Assistance

Dr. Hirschfield has provided consulting services in                    The new $52 million Class Assistance Program will consider
connection with the development, establishment and                     a variety of projects, including services to benefit the children
implementation of the Assistance Program. These consulting             and families of Vietnam veterans. The choice among and
services have included developing Requests for Proposals               funding of these projects will be determined by the court, in
for various services, researching and developing program               consultation with the Executive Director, the Special Master,
ideas, establishing contacts in the nonprofit, philanthropic,          and the veterans Class Assistance Advisory Board. This
corporate and public sectors, working with the veteran                 section describes several options now under consideration;
advisors selected by the court, and directly advising the court        the court may ultimately decide to fund all, some, or none
and the Special Master.                                                of them, or to fund them in modified form. The discussion
                                                                       presented here is provided only to illuminate the process
The Class Assistance Advisory Board has already been                   creating the Class Assistance Program.
described. It will serve without fee, except that the expenses
of its members in connection with this work will be                    Numerous strategies for assisting the class have been
reimbursed.                                                            suggested and investigated. Among them are an information-
                                                                       referral network; aid to the children of exposed veterans,
An advertisement is being placed in appropriate publications           particularly to those children suffering from birth defects;
seeking an Executive Director for the Class Assistance                 aid to homeless veterans; genetic counseling; legal aid;
Program, to be appointed by the court. If possible, the                social *1271 work and counseling; employment assistance;
Executive Director should have seen service in Vietnam                 substance abuse treatment; post-traumatic stress disorder
during hostilities. As soon as the Executive Director is               (PTSD) treatment; and diverse local community assistance
chosen by the court, the Executive Director will gather a              grants. It has also been suggested that part or all of the
very small staff. The Director and his or her staff will serve         Assistance monies be held in reserve for various deferred
as employees of the court or other entity established by               benefits. Care must, of course, be taken to ensure that there
the court, and their successors will be appointed by the               is no duplication of available private and public services and
court when vacancies occur. The Director's responsibilities            that Agent Orange funds are not used for activities which
will include solicitation of proposals for the use of funds,           are or should be otherwise funded. This section explains the
investigation of these requests, and, after meeting with the           court's thinking on several of these suggestions.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 19
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                          PageID.20707           Page 21 of
                                                                   75

                                                                        referrals will be prepared to respond with new information
                                                                        and new referral sources.

            a. Information and Referral Network
                                                                        The network would operate through toll-free telephone
One alternative is financing an information and referral                lines, providing information to class member callers from
service or “hotline” for class members to obtain information            throughout the nation. Staff of the network will include
about the Agent Orange litigation and settlement and about              trained operators equipped with detailed and comprehensive
benefits to which they are entitled, medical and legal                  informational materials. Where appropriate, the network
assistance, placements in appropriate public and private                would refer callers to other organizations. The network
programs, and counseling. Throughout this litigation, it has            will publish easily understandable, comprehensive pamphlets
been apparent that many class members do not have access                of up-to-date information for veterans, available free of
to accurate and reliable information about issues of concern            charge. The organization would be centralized for internal
to Vietnam veterans. In addition, many veterans have failed             coordination, but caseworkers would be able to provide
to take advantage of government benefits and social service             advice about local services available to each veteran.
programs available to them. The information and referral
network is designed to address these information needs.                 The network is designed to provide non-clinical and
                                                                        non-diagnostic services. After determining the caller's
The Special Master and his staff have taken important steps             situation and request, network operators will use
to research and design such a service. After consulting with            prepared informational materials to answer questions,
Vietnam veterans organizations and other experts, the Special           and a computerized database to identify the appropriate
Master has proposed that the network be prepared initially to           community-based organizations, service providers, legal aid
respond to inquiries in five main areas:                                offices and other facilities available to assist the caller
                                                                        in the caller's vicinity. The information and referrals will
  * the Agent Orange litigation, settlement and distribution            be communicated orally, and, where appropriate, by mail.
     plan. Some of this information will also be available              Prepared pamphlets on selected areas of concern will also be
     from the Claims Administrator's toll-free lines, but               made available to callers. In particular, a pamphlet of general
     the information network will provide much more                     information will be sent to the caller, with *1272 instructions
     comprehensive descriptions and will, in any event, need            to assist the caller in working more effectively with service
     to be prepared to address this subject to any veteran who          providers.
     seeks other information as well.
                                                                        Special Master Feinberg has investigated the possibility of
  * research activities regarding the possible effects of               funding and establishing such a network service. He has
    exposure to Agent Orange.                                           conferred with several organizations that develop and operate
                                                                        large national hotlines. In addition, he has visited two such
  * genetics and referral to genetic counseling centers when
                                                                        programs to observe their operations. He has prepared a
    appropriate.
                                                                        draft Request for Proposals to organizations capable of
  * birth defects and other disabling conditions that children          administering an information and referral network for the
     of class members may experience, and referral to local             Agent Orange class, and has identified organizations that
     organizations that can provide services to children with           can assist with the development of the written materials and
     special needs and to the families of those children.               referral source database. The network should begin operating
                                                                        as soon as practicable, following the court's approval of
  * rights and benefits to which class members may be                   these plans, the selection of contractor organizations, the
    entitled and referral to local veterans organizations, state        preparation of written materials and databases, and the
    or county veterans affairs officers or legal aid clinics            training of operators.
    that can provide assistance in obtaining those rights and
    benefits.

As the network program develops and progresses, and as the                          b. Family– and Child–Related Needs
needs of the class become better known, the information and




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 20
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                          PageID.20708            Page 22 of
                                                                   75

A related alternative could connect veterans whose children             him or her, while a child with the identical condition in State
have birth defects with available services for those children,          Y might have a far more difficult time gaining access to the
possibly through the information and referral service just              funding and programs necessary to deal with the condition.
described. A different option is to use funds to pay for surgery
and rehabilitation for a limited group of children of class             Despite these geographic discrepancies, preliminary research
members who suffer from reparable birth defects. Although               shows that the following obstacles appear to confront
this option would produce some immediate and happy results              families of class members across the nation. The list is only
for a relatively few children, it has the unfortunate feature           preliminary at this point, but it does give a flavor of the
of leaving those with irreparable birth defects without aid.            problems that may exist:
This option might therefore be combined with an analogous
scheme for irreparable birth defects.                                     (1) Birth defects organizations do not engage in much
                                                                             outreach that is specifically directed toward Vietnam
More detailed information about core program areas are being                 veterans and their families. Building a linkage between
developed. The Special Master has begun the process by                       these organizations *1273 and the veteran population
contacting numerous organizations working in all aspects of                  may be useful.
birth defects and developmental disabilities.
                                                                          (2) There is often no central source of information about
                                                                             available services and financial aid. Thus, families
Each state has its own agency charged with providing
                                                                             have difficulty locating and obtaining assistance. They
services, medical and otherwise, to children who are
                                                                             may be forced to go “door-to-door” to a variety of
born with or who develop handicaps. The Special Master
                                                                             federal, state and private agencies in search of funding.
has contacted over twenty of these state agencies in all
                                                                             A centralized and comprehensive information service
regions of the country. In addition to the collection of
                                                                             could help alleviate this problem.
information through interviews with responsible officials,
written information on a number of particularly interesting               (3) Obtaining adequate health insurance for children born
programs has been requested.                                                 with birth defects is often difficult and prohibitively
                                                                             expensive.
The federal government, primarily through the Department
of Health and Human Services, operates and funds a number                 (4) There is little funding available for “respite services”
of important programs for children with birth defects.                       such as trained babysitters to help ease the burden on
The Special Master is working with appropriate federal                       families who choose to care for their children at home.
agencies to obtain information about these programs. He
                                                                          (5) Many states have yet to organize registries that include
has also had extensive conversations with over twenty
                                                                             all children born with birth defects. Those registries that
private organizations involved in work on birth defects.
                                                                             do exist are often inadequate. Accurate registries would
These groups cover a broad spectrum of activities including
                                                                             be useful for data collection and for assisting in matching
parent support and other “self-help” networks, assistance for
                                                                             children with social service providers.
children with specific diseases, local and national lobbying
efforts, research, hotlines and information clearinghouses.               (6) Few states provide funding or facilities for procedures
                                                                             that are described as “experimental” or “extraordinary,”
Preliminary research shows that the services available to an                 such as transplant operations.
infant or child with a birth defect or developmental disability
depend to a large extent upon where the child's family resides.         It is important to note that the Special Master's search in this
States have considerable discretion in the use of federal               area is only in its initial stage. He has scheduled a series
funds allocated for services for children with birth defects            of meetings with leading organizations and he is awaiting
or developmental disabilities. The amount of additional                 information from numerous agencies and organizations. He
funding provided by the state itself also varies greatly. Local         is prepared to issue requests for concept papers and requests
priorities direct available monies toward specific conditions           for proposals to organizations capable of providing services
and services; other types of programs may go completely                 to the children of class members and their families.
unfunded. As a result, a child born in State X with a congenital
hearing defect might have a wide array of services available to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 21
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                          PageID.20709            Page 23 of
                                                                   75

                                                                        utilize complex procedures. Vietnam veterans are also often
                                                                        dislocated from mainstream society.
          c. Homeless and Disadvantaged Veterans

The large number of homeless Vietnam veterans, many of                  This assistance would be limited to advice and representation
whom suffer emotional traumas or mental illnesses, warrants             in individuals' requests for benefits or services, and would not
serious consideration of assistance in obtaining benefits               be available for lobbying activities, in *1274 order to avoid
that are already available, but unused. See, e.g., Nation's             what the court of Appeals has termed “activities inconsistent
Homeless Veterans Battle a New Foe: Defeatism, N.Y. Times,              with the judicial function [such as] political advocacy.” In
Dec. 30, 1987, p. 1, col. 1. In addition to a telephone                 re “Agent Orange” Product Liability Litigation, 818 F.2d
hotline, such homeless veterans could be assisted by outreach           179, 186 (2d Cir.1987).
programs employing social workers and other trained persons
(preferably themselves veterans) to connect the needy with              The court may pursue a variety of avenues for assisting
services, or by financial aid to existing service providers who         class members with their rights and benefits. The information
assist the homeless. The court and the Special Master are               and referral network would provide some help. In addition,
investigating such services.                                            the Class Assistance Program could work with veterans
                                                                        organizations to produce a manual of rights and benefits
Many members of the class have expressed interest in                    information. A benefits assistance information clearinghouse
assistance for veterans with addictive, mental or emotional             could be established to collect and disseminate information
disorders, especially post-traumatic stress disorder and                and advice and to address particularly complex benefits
substance abuse. An additional area of interest is the                  questions. A program of outreach—employing social workers
provision of employment assistance, job referral information,           or other experts—could be developed to assist veterans,
transitional housing, and similar benefits to disadvantaged             especially those with problems of literacy and homelessness.
class members.                                                          The Special Master has investigated all of these ideas and is
                                                                        prepared to issue requests for proposals.
The Special Master is investigating service providers with the
ability to provide these kinds of services for veterans, and has
prepared draft requests for proposals targeting these areas.
                                                                                                  f. Reserve

                                                                        Another alternative is to hold the funds earmarked for the
                    d. Genetic Counseling                               Class Assistance Program in reserve. This would permit the
                                                                        court, in later years, to modify the Payment Program to
The court already has before it proposals for genetic                   authorize payments to class members affected by a particular
counseling. The information and referral service could refer            disease or disability should evidence of a causal link to
interested callers to local counseling programs. In addition,           exposure to Agent Orange become available. The court takes
the Class Assistance Program could make grants to local                 judicial notice under Federal Rule of Evidence 201 of the
service providers to assist them. The Special Master has                research and numerous studies now being conducted by, inter
prepared a draft Request for Proposal for this kind of project.         alia, the Centers for Disease Control, the New Jersey and
                                                                        the Massachusetts Agent Orange Commissions, and other
                                                                        groups. For example, one recent study found that Marines
            e. Assistance with Rights and Benefits                      who had served in Vietnam were more likely to be afflicted
                                                                        with certain lung cancers and non-Hodgkins lymphomas
A program could be developed to assist class members in                 than were Vietnam-era Marines who served elsewhere. See
their attempts to secure benefits or services from agencies             Cancer Deaths High for Some Veterans, N.Y. Times, Sept. 4,
such as the Veterans Administration. An appropriate program             1987. The same study could find no such disparity between
of this nature might be developed by existing veterans                  members of the Army who served in and out of Vietnam, so
organizations with or without the cooperation of legal aid              its persuasive force is questionable.
or law school clinical programs. Veterans face numerous
obstacles in their efforts to secure benefits, among them               As described supra, $10 million of the $52 million Class
inadequate knowledge of what is available and inability to              Assistance Program will initially be held in reserve for several


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 22
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                           PageID.20710            Page 24 of
                                                                   75

years. Ultimately, the court will distribute those funds in its
discretion to benefit the class. Holding additional funds in
                                                                                               3. Data Required
reserve is not appropriate. Should scientific developments
show a connection between Agent Orange and diseases                     Unfortunately, there is no central source of geographic or
of veterans or their children, it will be the government's              demographic data on veterans who served in Vietnam. The
responsibility to provide assistance and compensation; in               Veterans Administration has statistical information available
other contexts Congress has shown its willingness to accept             on the current location of Vietnam-era veterans, but no
that burden on behalf of the nation.                                    geographic breakdown of veterans who actually served in-
                                                                        country, i.e., veterans who may be class members.


            g. Tentative Conclusions About the                          Obtaining information from the Veterans Administration was
         Direction of the Class Assistance Program                      complicated by the fact that each request for data must be
                                                                        processed through the Department of Justice. During this
One important goal of the Class Assistance Program is                   litigation the Department of Justice has taken the position
that the court maximize the resources available for service             that direct assistance from government organizations to the
expenditures by operating projects through existing provider            Special Master and to the court will not be permitted.
organizations rather than by creating a new organization.               Nevertheless, the Special Master is continuing to work
This practical suggestion could be applied to many of the               with the Department of Justice in an attempt to obtain any
substantive options already described. It is important that the         statistical or other information available from the Veterans
court not itself become involved in the details of operations.          Administration. With the end of the government's role as
Its function should be to select projects, advance money, and           a defendant in the action, it is hoped that the Department
exercise the oversight to ensure that the money is being spent          of Justice and other government agencies will play a more
as planned. In addition, making grants to existing service              forthcoming and cooperative role.
providers can help strengthen worthy projects already in
place, and can prime the pump for programs that will persist            In the absence of a centralized data bank or ready access
and prove useful after the Agent Orange Settlement Fund is              to the Veterans Administration, Special Master Feinberg has
exhausted.                                                              worked with a variety of sources to develop the necessary
                                                                        geographic and demographic information. He contacted the
To multiply the impact of the Class Assistance Program, the             state veterans agency in each of the fifty states, the District of
court is seeking “partnerships” with existing service providers         Columbia and Puerto Rico. In addition, he and his staff spoke
and foundations. By offering a grant, or matching funds, to an          with a number of public health departments and veterans
existing and successful service provider, the court may be able         service organizations in the several states. He requested
to direct substantial social assistance to veterans that might          statistics as to the number of Vietnam veterans who reside
otherwise be unfocused on their needs.                                  in the state and how many of those veterans are women,
                                                                        members of minority groups, disabled, incarcerated, or have
A third goal is to make some immediate grants to capable,               children with birth defects. He also requested any other
worthy service providers in local communities. The court                relevant data that may be available. By and large, the state
hopes that the Class Assistance Program can have some                   agencies and veterans organizations have been cooperative
direct, immediate impact on needy individuals. In addition,             and helpful, in part because they have not been inhibited by
these early grants can serve as demonstration models for                the restraints placed upon federal agencies by the Department
future Class Assistance Program grants.                                 of Justice. The Special Master has compiled a document
                                                                        summarizing the available demographic information on
After these early grants, funding in the topical areas described        Vietnam veterans.
above will be pursued *1275 through requests for proposals.
In almost every area described, the Special Master is already
prepared to issue such requests for proposals, after having
                                                                                      4. Avoiding Duplicative Programs
consulted with the Class Assistance Advisory Board and the
court.                                                                  In order to avoid unnecessary duplication of existing
                                                                        services, the Special Master has identified services currently



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  23
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                         PageID.20711           Page 25 of
                                                                  75

offered to veterans, both on a broad scale and in specific             The Administrative Office strongly recommends that the
program areas. Accordingly, he has canvassed veterans                  courts use only federally insured financial institutions, and
service organizations and other institutions to compile general        accordingly the Agent Orange money market account has
information about the types of services that are currently             been opened at one such institution. Procedures for obtaining
available to Vietnam veterans and their families. The Special          collateral for registry funds are printed in the Guide to
Master has interviewed representatives of the major veterans           Judiciary Policies and Procedures (rev. Oct. 31, 1986).
organizations in an effort to determine the services they              Treasury Department regulations appear at 31 CFR § 202. See
currently offer and to whom those services are provided.               id., § 202.6 (collateral security).
Information has been compiled on the services available
through government programs and private voluntary service              The Clerk's Office currently requires slightly more than
organizations and other non-profit agencies. In the course             $2,000,000 in collateral for all non-Agent Orange short-term
of these conversations, the Special Master has discussed               accounts. A total of $4,000,000 of collateral has been pledged,
the organizations' plans to offer services in the future and           providing a cushion of approximately $2,000,000 to cover
explored the ways in which the Class Assistance Program and            any Agent Orange court orders that may increase the need
the veterans service organizations might work together.                for pledged collateral. This cushion has been used to date to
                                                                       protect any cash needed to cover checks for administration of
                                                                       the Agent Orange Funds. It will obviously not be enough to
V. MONEY MANAGEMENT AND ACCOUNTING                                     cover the tens of millions of dollars in disbursements required
It is essential to provide a method of controlling the                 under the various programs described above.
considerable funds in the court registry which will be paid out
over some years. The total sums will be well over a quarter
of a billion dollars.                                                     B. Challenges Confronting Financial Management
                                                                          During Distribution
                                                                       Up to this point, management of the settlement fund has
   A. Present Method                                                   been straightforward. Few disbursements have been made.
Up to now the management and disbursement problem has                  Except for some relatively small money market funds to meet
been simply handled, without cost to the fund. The Office              administrative expenses, all the funds have been invested in a
of the Clerk of the Court for the Eastern District of New              single form of government security.
York is responsible for all monies deposited pursuant to court
order in pending litigation. While appeals and petitions for           Under the terms of this order, this arrangement must change.
certiorari were pending, the court was obligated to maximize           Large disbursements must be made to the Payment Program,
both safety and liquidity, and therefore the court directed            the Class Assistance Program, and for attorneys' fees, and
that the Agent Orange settlement fund monies *1276 be                  the Australian and New Zealand trusts. The monies must be
invested in short-term United States Treasury Bills, except            invested in a portfolio that both protects the fund against
that, as necessary for periodic expenditures to administer             losses and that obtains an acceptable return for the fund.
the settlement fund, small short-term amounts are removed              The court must retain control over the investments, but
from the Treasury Bills and placed in a money market                   cannot be burdened by day-to-day administrative duties. This
account. Monies in the money market account in excess of the           combination of financial requirements presents a challenging
$100,000 insurance coverage provided by the Federal Deposit            problem.
Insurance Corporation held outside of official U.S. Treasury
checking accounts are subject to “collateralization”—that              Certain large disbursements must be made almost
is to say, the bank must guarantee the funds by providing              immediately: approximately $13 million in attorneys' fees,
government bonds for the full face value as collateral. Each           $5 million to the Australian and New Zealand trusts, and
month the Clerk's Office must file a financial statement               significant sums to set in motion the Payment and Class
with the Administrative Office of the United States Courts             Assistance Programs. During the next twelve months well
indicating each court account held, the amount of the account,         over $100 million should be disbursed. For this reason, a
the amount insured, the balance subject to collateralization           large portion of the settlement fund must be kept in a form
and the amount of collateral pledged.                                  sufficiently liquid to provide for short-term disbursements.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                24
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                          PageID.20712           Page 26 of
                                                                   75

The remainder of the fund must be available for gradual
disbursement over the next several years. These funds must              The procedure for awarding these contracts was roughly
be secure against excessive risk and must not be vulnerable to          the same in each case. A Request for Proposals was issued
uninsured losses. Meanwhile, the time value of these monies             by Special Master Feinberg's office, and responses were
must not be lost. They must be invested in uses that provide            reviewed by the Special Master's staff and members of
as significant a return as is consonant with safety.                    the Payment Program Veterans Advisory Board. Finalists
                                                                        were selected and interviewed in person, and a final
All of these funds must be held and remain under the control            recommendation was made to the court. The court considered
of the court until they are actually disbursed to recipients so         each proposed contract and required modifications. See Letter
that any interest earned accrues to the benefit of the class.           and Enclosures from Special Master Kenneth Feinberg to the
This applies even to overnight interest while disbursements             Court, December 8, 1987 (submitting proposed contracts);
are being made.                                                         Letter from Special Master Kenneth Feinberg to the Court,
                                                                        August 28, 1986, and Letter from Special Master Kenneth
                                                                        Feinberg to the Court, July 16, 1986 (progress reports and
   C. Selection of Contractors to Provide Financial Services            recommendations on contracts).
In order to tackle these knotty financial problems, the
court consulted with the Payment Program Advisory Board,                The last of the four awards listed above, covering accounting,
Special *1277 Master Feinberg, and Special Master for                   is probably the easiest to describe in detail, and the method
Investment Policy, Richard Davis. They, in turn, consulted              used for awarding it was typical of all four agreements. The
various financial specialists. This group designed a complex            procedure followed in awarding the accounting contract is set
series of agreements to ensure that all of the settlement               out below.
fund is adequately protected and earns the maximum interest
consistent with safety. As described in part V–D infra, the             Special Masters Feinberg and Davis and the five-member
assets will be held by the court but deposited by the court into        Agent Orange Payment Program Advisory Board concluded,
a private depositary. They will be invested by the court, after         based on the design for the new distribution plan embodied
receiving the advice of two investment managers, in United              in this order, that it was necessary to secure an accountant
States government securities notes and in certain other short-          to provide certain accounting and consulting services for
term “paper.”                                                           the Agent Orange Settlement Fund. The Advisory Board
                                                                        delegated to two of its members, John McElrath and Al
Requests for bids were made nationwide for three tasks:                 Dandridge, the authority to act on behalf of the Board to
two investment managers to advise the court on investment               recommend an accountant and to negotiate a contract with the
choices, and an accountant to oversee the operations. In                accountant. Accordingly, the Special Masters, along with the
addition, a depositary was needed to hold custody of the funds          two Advisory Board members, conducted a competitive bid
and to act as disbursing agent. After reviewing all bids and            process for the purpose of hiring an accountant.
interviewing finalists, the Special Master and the Payment
Program Advisory Board recommended the selection of and                 The Special Masters, with the assistance of the two Board
negotiated contracts with the following entities:                       members, developed a Request for Proposal for Consulting
                                                                        and Accounting Services for the Agent Orange Fund. On July
  1. An Investment Managment Agreement with Brown
                                                                        29, 1987, this request for proposal was approved by the court
    Brothers Harriman & Company to advise on
                                                                        and distributed to eleven accounting firms, including all firms
    investments.
                                                                        that had previously expressed an interest in serving the Fund.
  2. An Investment Management Agreement with Irving                     Nine of these firms submitted proposals.
    Trust Company to advise on investments.
                                                                        A proposal evaluation team, made up of Special Master
  3. A Depositary Agreement with Irving Trust Company to                Davis, the two members of the Advisory Board and two
     act as custodian.                                                  members of Special Master Feinberg's staff, reviewed and
                                                                        evaluated each proposal. The proposals were evaluated based
  4. An Accounting Consultant Agreement with Price                      on each firm's:
    Waterhouse to provide all necessary auditing and
    accounting services.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                25
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                           PageID.20713            Page 27 of
                                                                   75

                                                                        somewhat elaborate system was designed by the Payment
  (1) previous experience in auditing insurance company                 Program Advisory Board and the Special Masters, Kenneth
     claims payment operations;                                         Feinberg and Richard Davis, and was approved by the court
                                                                        after meeting with representatives of the banks and of Aetna.
  (2) experience in reviewing long-term disability insurance
                                                                        The intricacy of the system reflects their meticulous analysis
     programs;
                                                                        of the variety of criteria and options. The court is very grateful
   *1278 (3) experience in reviewing investment services                to the Board and the Special Masters for their diligence and
    and in auditing investment activity;                                intelligence in designing this network of financial functions.

  (4) understanding of the unique needs and circumstances               Irving Trust will act as depositary. Irving will hold custody
     of the fund; and                                                   of the funds for the court, in the name of the Agent Orange
                                                                        Fund. The funds will continue to be identified as belonging
  (5) proposed rates and willingness to offer discounts for the         to the Fund, segregated and not intermingled, and not the
     fund.                                                              property of Irving. Irving will have no property interest in
After several meetings and conferences, the review team                 the Fund itself. The court will retain control over the funds
                                                                        while avoiding the day-to-day management of minor matters.
selected three companies as “finalists.” Each of the three
                                                                        Irving will be responsible for disbursing funds at the court's
finalists was highly qualified to perform the required services.
                                                                        direction.
The evaluation team interviewed each finalist. After
                                                                        While the funds remain undisbursed, they will be invested
numerous discussions, the evaluation team determined that
                                                                        in United States Government securities (such as Treasury
Price Waterhouse would best serve the needs of the fund.
                                                                        Bills) at the court's direction. The court will be advised in
Both in the proposal and in the interviews, Price Waterhouse
                                                                        these matters by the two investment advisors, Irving and
demonstrated a thorough understanding of the needs of the
                                                                        Brown Brothers Harriman. The Advisory Board was of the
Fund and an ability to provide the range and quality of
                                                                        firm opinion that two investment advisors were preferable
services requested. Accordingly, Special Master Feinberg
                                                                        to one. There will be no duplication of payment for this
negotiated a consulting agreement between Price Waterhouse
                                                                        advice—fees will be charged by each advisor only for the
and the Agent Orange Fund outlining the terms under which
                                                                        fund on which that advisor is advising. Fees are competitive
the services are to be provided. This consulting agreement
                                                                        with amounts being charged in the market for such services.
was approved by the evaluation team and ordered entered into
                                                                        For investment purposes, the monies will be divided into
by the court. This and other agreements are on file in the court
                                                                        three groups: approximately $100 million, slated for near-
and in Special Master Feinberg's office.
                                                                        term disbursement (as described above), will be managed
                                                                        by Irving so as to be available for payment over a one-
Price Waterhouse will audit the Agent Orange Settlement
                                                                        year period. Approximately $50 million will be managed by
Fund on an annual basis and prepare a written report to the
                                                                        Irving so as to be available over the longer term, and the
court. Generally accepted accounting and auditing standards
                                                                        remaining $60 million will be managed by Brown Brothers
will be applied. A copy of each annual audit report will
                                                                        Harriman in longer-term investments. The remainder of the
be forwarded to the Office of Audit and Review of the
                                                                        funds, which are allocated principally to the Australian and
Administrative Office of the United States Courts. Price
                                                                        New Zealand trusts and for attorneys *1279 fees, will be
Waterhouse's tasks and activities are described more fully in
                                                                        disbursed in the very short term. In this manner, funds will
part V–E, infra.
                                                                        be available as needed and investment decisions will be
                                                                        somewhat diversified.
   D. Investment and Depositary Arrangements
The contracts negotiated with Irving Trust, Brown Brothers              All investments will be made pursuant to investment plans
Harriman, and Aetna have created a system for holding,                  adopted by the court, and the court will have the final word
investing and disbursing the funds that meets the challenges            on all investment decisions. As noted earlier, the depositary
described above. The system protects the fund from excessive            will disburse funds pursuant to court order only.
risks while permitting a smooth disbursement flow and
retaining as much interest as possible for the fund itself. This



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  26
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                         PageID.20714           Page 28 of
                                                                   75

Disbursement will operate primarily through two channels,               fiduciary. Instead, the court shall supervise and direct the
the Payment Program and the Class Assistance Program.                   Special Masters to exercise powers enumerated in Rule 53
Funds spent through the Payment Program will be routed                  of the Federal Rules of Civil Procedure, with the assistance
to claimants in the following manner: Aetna, the Claims                 of the contractors and advisors, to administer the fund and to
Administrator, will process claims and determine which                  take necessary ministerial steps to effectuate the settlement
claimants are eligible and the amount of the payment due,               and this distribution order.
subject to court confirmation, according to the terms of the
Program. As Aetna then awards payments, it will notify
Irving, the depositary, of the required disbursement ten days              E. Accounting Services
in advance. Irving will call for funds from the investment              The accountant consulting agreement provides for the
managers, who will have known the approximate payment                   following services, some of which were performed during the
schedule in advance and who will therefore have arranged                interim period while appeals were pending:
sufficient liquid assets. In general, Aetna will pay claimants
                                                                          1. Review of Aetna's proposed pricing or billing
by issuing drafts on the Connecticut National Bank; these
                                                                            rate structure to be incorporated into the Claims
drafts are not checks but are simply chits or stubs representing
                                                                            Administration Agreement. The accountant has
a right to receive payment. Claimants will deposit their drafts
                                                                            completed a review and analysis of the pricing system
in their own banks, which will in turn demand payment from
                                                                            that will be used for the Claims Administrator's services.
Connecticut National Bank. Connecticut National Bank will
                                                                            In completing the review, Price Waterhouse met with the
then pay the drafts and make same-day calls on Irving's funds.
                                                                            appropriate Aetna personnel and reviewed underlying
Irving will honor the calls and disburse monies from the
                                                                            data in order to obtain an understanding of the basis of
settlement fund by same-day wire transfer. In this manner, the
                                                                            Aetna's calculation of the billing rates proposed for the
settlement fund will continue earning interest at the depositary
                                                                            years 1988–89. Specifically, Price Waterhouse:
until the last moment before disbursement; the funds will
not be deposited with Connecticut National Bank for any                       *1280 i) Compared Aetna's proposed billing rates to
length of time. This mechanism safeguards the funds at the                   those set forth in the original proposal dated March 7,
depositary institution and ensures maximum earnings for the                  1986.
class.
                                                                             ii) Quantified Aetna's current best estimate of the
Disbursement through the Class Assistance Fund will be                       charges, including recurring cost charges, which will
simpler. When the court approves an expenditure on a                         be incurred in the set-up and initial period and in
particular project, it will call for funds from the depositary,              the subsequent year and compared such amounts with
Irving. Irving will then disburse funds to the project                       Aetna's estimate of the aggregate charges.
contractors or other appropriate recipients. The court will
have ample lead time to alert Irving of the need for funds and               iii) Ascertained the basis of the salary component of the
the Investment Managers will be able to arrange sufficiently                 total proposed billing rate.
liquid investments. Interest will continue to be earned by the
                                                                             iv) Ascertained the basis of calculation of the overhead
fund until actual transfer of funds by Irving.
                                                                             components of the total proposed billing rate.

The settlement fund was kept in the care of the Clerk of the                 v) Discussed with the Special Master any significant
Court until the final denials of certiorari by the Supreme Court             or unusual matters relating to Aetna's proposed billing
made disbursement imminent. Among other advantages,                          rates. Among the issues addressed were proposals to
this policy minimized the management fee charged by the                      charge rent as a separate cost and categories of costs
depositary for holding the fund.                                             included in overhead.

Neither the court, the Special Masters, nor any contractor or             2. Review of financial reporting procedures specified in
advisor has title to the Agent Orange Fund for the purpose                   the proposed contracts with Aetna, Irving Trust and
of protecting or conserving it for beneficiaries under the                   Brown Brothers Harriman. Each of the current contracts
ordinary rules applied in chancery or probate courts, nor                    with Aetna, Irving Trust and Brown Brothers Harriman
may any of them exercise the discretion of a trustee or                      has been reviewed in order to determine whether there



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               27
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                             PageID.20715         Page 29 of
                                                                  75

     are any financial reporting related provisions which the          reports and communications on file in the court. All of these
     court should be aware of. Specifically, Price Waterhouse          materials, including numerous reports of the Special Master,
     has:                                                              communications to and from the court, documents referred
                                                                       to in this opinion, and matters of which the court has taken
     i) Reviewed the applicable sections in each of the                judicial notice, are on file with the court. The Clerk will permit
     contracts relating to the provision of accounting data            public access to these and all other materials on file.
     in order to determine whether the data are likely to
     be sufficient and appropriate to enable a contractor to           As further documents are gathered from counsel pursuant
     prepare complete and accurate financial statements for            to this court's orders requiring access to the public, they
     the Fund.
                                                                       will be made available to the public. See    In re “Agent
     ii) Reviewed the banking arrangements and advised the             Orange” Product Liability Litigation, 104 F.R.D. 559, 562
     court that these were appropriate in the circumstances.           (E.D.N.Y.1985) (Magistrate's Pretrial Order No. 33, dated
                                                                       December 17, 1984) (“Protective Orders *1281 Opinion”),
  3. Preparation of standard financial statements for the
    Agent Orange Fund. To assist the claims and investment             aff'd,    821 F.2d 139 (2d Cir.1987), cert. denied sub nom.
    contractors in preparing reports for the court, Price                  Dow v. Ryan, 484 U.S. 953, 108 S.Ct. 344, 98 L.Ed.2d
    Waterhouse will prepare pro-forma financial statements             370 (1987). These documents may be read or copied by the
    of the Fund which will show the anticipated income,                public. Space within one of the courthouses of the United
    expense, asset and liability financial statement captions.         States District Court for the Eastern District of New York, or
                                                                       another archive as ordered by the court, will be prepared for
  4. Financial and performance audits. Price Waterhouse will           the creation of the necessary document depositary. The Clerk
     conduct annual financial audits of each of the programs           of the Court will make adequate facilities available.
     distributing settlement fund monies. In addition, Price
     Waterhouse may conduct performance audits of the                  So ordered.
     programs at the request of the court.

  5. Tax-related matters. Price Waterhouse will also provide           VI. APPENDICES
     certain limited consultation regarding tax issues relevant
     to the Agent Orange Fund, at the request of the court or
     the Special Masters.                                                                     A. Letter to Claimants


Under the consulting agreement, Price Waterhouse will                                   B. Application for Payments Kit
charge fees based on the standard hourly billing rate for each
professional staff person. It has agreed to reduce its standard
hourly rates by 10 percent for all services provided to the                           *1282 LETTER TO CLAIMANTS
Agent Orange Fund and to discount its fees for recurring audit
examinations by an additional 10 percent.                                                THE AGENT ORANGE
                                                                                     VETERAN PAYMENT PROGRAM
Similarly detailed contracts were concluded with the
Investment Managers, the Depositary, and the Claims                    ----------------------------------------
Administrator for the Payment Program. Documentation for
these contracts is on file with the court.
                                                                                                    (In Spanish)
   F. Further Details of Distribution Planning                         This letter contains important information
Further details of the current plans for distribution of               about the Agent Orange Veteran Payment
the settlement fund will be found in this court's original
distribution order, In re “Agent Orange” Product Liability             Program. If you would like a copy in Spanish,
Litigation, 611 F.Supp. 1396 (E.D.N.Y.1985), and supporting
                                                                       please call [1-800-225-4712].


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  28
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                           PageID.20716           Page 30 of
                                                                  75

                                                                                    if you already have filed a preliminary
                                                                                    claim form.
Dear ____________________________:

The Agent Orange Product Liability Litigation was settled in
May 1984 for the sum of $180 million. With interest, that
                                                                       To obtain an Application for Payment form, please detach
sum has now grown to over $230 million, and more than
                                                                       and mail the lower portion of your certificate. When you
a quarter of a million people have filed preliminary claim
                                                                       return this form, the program administrator will send you an
forms seeking a payment from the settlement. The distribution
                                                                       Application for Payment kit. This kit will include all the forms
of the settlement fund has been delayed because the case
                                                                       and instructions you need to file an application. Please - do
was appealed to the Court of Appeals and the United States
                                                                       NOT send any information, documents or records now.
Supreme Court. These appeals are now completed, and the
Court is ready to move ahead to distribute the settlement fund.
                                                                       The goal of the Payment Program is to distribute funds fairly
                                                                       and quickly to those class members with the greatest needs
The Courts's plan for distributing the settlement fund creates
                                                                       - namely those who are totally disabled or the survivors of
two programs. The first program, the Agent Orange Veteran
                                                                       deceased veterans.
Payment Program (“Payment Program”) will distribute cash
payments to certain disabled Vietnam veterans and to
survivors of certain deceased Vietnam veterans. The second                          If you are not sure whether you
program, [the Agent Orange Assistance Fund], will use a                             should apply, please do NOT request an
portion of the settlement fund to provide services to the class                     Application for Payment kit at this time.
members — i.e., Vietnam veterans and their families. This                           Call this toll-FREE number first-[1 (800)
letter describes the key provisions of the Payment Program                          225-4712]. You'll get fast, courteous
and explains what you must do to apply for a payment.                               advice from someone who knows all
                                                                                    about the program.
To be eligible to receive money from the Payment Program,
you must be:
● a Vietnam veteran who is long-term totally disabled, or
                                                                       Even if you decide not to apply now, keep your “Certificate
● a surviving spouse or dependent child of a deceased                  of Enrollment” in a safe place. Then if your medical status
Vietnam veteran.                                                       changes at any time before December 31, 1994 and you
                                                                       want to apply, you may obtain an Application for Payment
                                                                       kit by simply detaching and mailing the lower part of your
In addition, to receive a payment, both veterans and survivors         certificate.
of veterans must show that the veteran was exposed to Agent
Orange using an exposure test adopted by the Court and                 The attached question and answer sheet explains the details
must show that the death or disability did not result from an          of the Payment Program and repeats the toll-free telephone
accidental, traumatic or self-inflicted injury.                        number you may call if you have additional questions.

The enclosed “Certificate of Enrollment” acknowledges that             Sincerely,
you are one of those who filed a preliminary claim in 1984
or the years following, and that you are now eligible to apply         Robert C. Heinemann
for a payment under THE AGENT ORANGE VETERAN
PAYMENT PROGRAM.                                                       Clerk, United States District Court

          To qualify for a payment, you will have                      Eastern District of New York
          to meet the eligibility standards of this
          program. That means you must submit                          as ordered by:
          an Application for Payment form - even


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 29
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)            PageID.20717   Page 31 of
                                                       75

Jack B. Weinstein
                                                            Eastern District of New York
United States District Judge
                                    Answers to your questions about


                       THE AGENT ORANGE VETERAN PAYMENT PROGRAM



 Q.         Who may apply for payments under the Program?

 A.         The only people eligible for payments under The Agent Orange Veteran Payment
            Program are:

            *       Vietnam veterans who were exposed to Agent Orange while serving in Vietnam
                    at any time between January 1, 1961 and December 31, 1971, and who
                    became totally disabled before their 60th birthday.

            *       Surviving spouses or dependent children of deceased Vietnam veterans who
                    were exposed to Agent Orange while serving in Vietnam during that same
                    period, and who died before their 60th birthday.

            Note: the Program will not make payments for disabilities or deaths caused
            by accidental, traumatic, or self-inflicted injuries.

 If you are not a member of a group described above, please do not request an Application
 for Payment kit right now. Your cooperation will help keep the administrative costs of the
 program down, and help ensure that your fellow veterans or their families will receive their
 payments as quickly as possible. You may request an Application kit in the future if you
 become eligible during the life of the program.


 Q.         How will “total disability”be determined?

 A.         The Program will define “disability” as:

                    “The inability to work or engage in any substantial gainful activity by reason
                    of any medically determinable physical or mental impairment which can be
                    expected to result in death OR which has lasted or can be expected to last for a
                    continuous period of not less than 12 months.”


 Q.         If I previously filed a preliminary claim form, must I now reapply?



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     30
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20718   Page 32 of
                                                      75


 A.        Yes. Everyone who filed a preliminary claim for MUST file an Application for
           Payment form. You can obtain an Application for Payment kit by detaching and
           returning the lower portion of the enclosed certificate.

 Q.        What if I did not previously file a preliminary claim form?

 A.        You may request an Application for Payment kit by calling the toll-free phone
           number listed on this sheet-even if you did not file a preliminary claim form.


 Q.        What kind of evidence must I submit to show that the veteran was exposed to Agent
           Orange?

 A.        To meet the Court's test of exposure, you will have to supply information about the
           veteran's activity, locations and movements within Vietnam. This exposure test will
           not prove that the veteran was or was not exposed to Agent Orange. The test will
           only indicate that the veteran may have been in a situation that might have resulted
           in exposure. You may submit other evidence of exposure if you wish. You will NOT
           be required to prove that the veteran's death or disability was caused by Agent
           Orange. Please do not send any information regarding exposure until you have
           received an Application for Payment kit.


 Q.        How much money is available for veterans or their survivors under this program?

 A.        The Court has allocated $160 million (plus interest and earnings) to make payments
           to totally disabled veterans or families of deceased veterans who were exposed to
           Agent Orange. Since the size of the total fund is fixed, the amount of each person's
           payment depends on the total number of veterans or family members who qualify for
           benefits.

           Another $50 million has been set aside to provide funds for selected social services
           programs for Vietnam veterans and their families.


 Q.        How will payments be made under this program?

 A.        Veterans who are eligible to receive disability payments will receive a payment
           for each year they are disabled during the life of the Program. The size of each
           payment will depend on the number of eligible applicants, the veteran's age, and the
           length of time he or she has been disabled.

           Survivors of deceased veterans will receive one lump sum payment. The amount of
           the payment will depend on the number of eligible applicants, the year of death and
           the veteran's age at the time of death.



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     31
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20719   Page 33 of
                                                      75

 Q.        If I become totally disabled at some time in the future, may I apply for benefits?

 A.        Yes. Veterans who are not totally disabled now but who become totally disabled
           during the life of the Program must apply for payments within 120 days of the onset
           of total disability. Survivors of a veteran who dies while this program is still in effect
           must apply for payment within 120 days of the veteran's death.

 Q.        When will the program end?

 A.        The Agent Orange Veteran Payment Program will end on December 31, 1994.
           Applications for Payment will not be accepted after that date.

 Q.        Is there a toll-free number I can call for more information?

 A.        YES. For questions about disability or survivor benefits, call [1-800-225-4712].


                     THE AGENT ORANGE VETERAN PAYMENT PROGRAM




                                   CERTIFICATE OF ENROLLMENT


                          According to records on file with the United States
                       District Court, Eastern District of New York, the person
                           named at the bottom of this certificate has filed a
                              timely preliminary claim to participate in the
                           Agent Orange Product Liability Settlement Fund.




                           By virtue of that preliminary claim, the individual
                         named on this certificate is now eligible to apply for
                               Disability or Survivor Payments under the
                               Agent Orange Veteran Payment Program.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     32
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                PageID.20720       Page 34 of
                                                             75


                           To qualify for payment, the named individual or the
                          survivors of that individual must submit all documents
                            requested by the program and meet all the criteria
                                                   for eligibility.




                          The bottom portion of this certificate may be detached
                            and mailed any time before the payment program
                                       ends on December 31, 1994.



                                               (Please detach here.)



                               THE AGENT ORANGE VETERAN PAYMENT PROGRAM

                                           ----------------------------------------



                                                Application Request


                                               Please send me an Application for Payment kit

                                               so that I may apply for payment from THE AGENT

                                               ORANGE VETERAN PAYMENT PROGRAM.


                                               I have read the accompanying letter and fact

                                               sheet, and I understand that the only people

                                               eligible for payment under the program are

      Claimant's name.                         totally disabled Vietnam veterans, and spouses

      Address                                  or dependent children of deceased Vietnam

      City, State, Zip                         veterans.


                                               ____________________________/                    ___/   ___/   ___/

                                               Your Signature                                   Mo.    Day    Yr.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  33
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20721   Page 35 of
                                                           75


If name and address contain errors, please correct them.


        AGENT ORANGE VETERAN PAYMENT PROGRAM




                 HOW TO


                 APPLY FOR


                 PAYMENTS


                 An
                 Applicant's
                 Guide

 Table of contents




 Page


 1                   Introduction


 2                   Disability payments
                     a. Who is eligible?



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                    34
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)            PageID.20722          Page 36 of
                                                      75

                      b. Completing the necessary forms.
                      c. Be sure to include other necessary documents
                      d. Mailing instructions & checklist
                      e. What to do if you can't get the documents you need.


    5                 Survivor payments
                      a. Who is eligible?
                      b. Who is a “spouse”?
                      c. Who is a “dependent child”?
                      d. Completing the necessary forms.
                      e. Be sure to include other necessary documents
                      f. Mailing instructions & checklist
                      g. What to do if you can't get the documents you need.


    9                 Your Military Records
                      a. Submitting your Report of Separation (DD Form 214)
                      b. What to do if you can't find your Report
                      c. If you need further information


    10                How to apply for Social Security Disability Income


    11                Map of Vietnam


    12                What your Application for Payments Kit
                      should include
                                                           In requesting an Application for Payment Kit, you have taken
-
                                                           a very important first step toward filing your claim for the
                                                           Disability or Survivor Payments you may be entitled to under
 *1289 Introduction                                        the AGENT ORANGE VETERAN PAYMENT PROGRAM.
-
                                                           As you know, this payment program is the plan set up to
                                                           distribute the more than $230 million in the settlement fund


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  35
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                         PageID.20723           Page 37 of
                                                                   75

                                                                        questions or difficulties while completing the application and
resulting from the Agent Orange Product Liability case settled
                                                                        other required forms.
in 1984. Under this plan, the money will go to eligible
Vietnam veterans who are totally disabled, or to the spouses
                                                                        We hope you'll find this Guide helpful, and that you'll
or dependent children of Vietnam veterans who have died.
                                                                        submit the necessary forms and documents back to us within
                                                                        60 days of receiving this kit. The sooner we receive your
To help you determine whether you are entitled to payments,
                                                                        application the sooner you will know whether you qualify
this Applicant's Guide outlines the major eligibility criteria
                                                                        for payments under THE AGENT ORANGE VETERAN
for both Disability and Survivor Payments.
                                                                        PAYMENT PROGRAM.
The guide also takes you step by step through the
                                                                        If you do not qualify for payments, you may appeal the
process of completing your application, collecting supporting
                                                                        decision.
documents, and mailing them.

                                                                        Thank you for your cooperation.
You'll see which forms you must complete, what supporting
documents you must gather, how to get copies of your military
records, and where to send all your completed paperwork.
You'll also find a special, toll-FREE number to call if you have
         Disability Payments




         Who is eligible for disability payments?


         You are eligible for disability payments under the AGENT ORANGE VETERAN
         PAYMENT PROGRAM if you meet these 5 conditions:


         1.                    You served in the U.S. Armed Forces in or near Vietnam at any
                               time from
                               January 1, 1961 to December 31, 1971.


         2.                    You were exposed to Agent Orange while serving in or near
                               Vietnam.


         3.                    You now meet the following definition of “total disability”:




                               “the inability to engage in any substantial, gainful activity by
                               reason



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               36
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20724   Page 38 of
                                                      75

                          of any medically determinable physical or mental impairment
                          which can be
                          expected to result in death OR which has lasted or can be
                          expected to last
                          for a continuous period of not less than 12 months.


        4.                The main cause of your disability was not a traumatic, accidental,
                          or
                          self-inflicted injury.


        5.                Your disability occurred before your 60th birthday.




                          Note: you do NOT have to be receiving Social Security Disability
                          payments to be eligible for payments under this program.




        How to apply for payments




        Step 1: Complete the enclosed forms.


        If you meet all the conditions listed above, you should apply for Disability
                          Payments from the AGENT ORANGE VETERAN PAYMENT
                          PROGRAM. To apply, you
                          will have to complete the following forms:


        •                 Application for Disability Payments. If you are already receiving
                          Social
                          Security Disability Payments Or Supplemental Security Income,
                          skip the questions in the shaded
                          box on page 2. If not, you must complete the entire application
                          form.

             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     37
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20725   Page 39 of
                                                      75




        •                 Exposure Information Form. You must complete the entire form.
                          Section 1
                          requires information about your military service and experience.
                          Section
                          II focuses on the locations to which you were assigned while in
                          Vietnam.


                          For your convenience, your Application Kit includes a map of
                          Vietnam, with
                          approximate division lines showing where each of the 4 Corps
                          operated.
                          Using the map as a guide, fill in the appropriate dates next to the
                          names of the towns or areas in which you served.


        •                 Attending Physician's Statement. On this form, you should only
                          complete
                          Part A, which asks your name, address, Social Security Number,
                          birth date, and whether
                          you are currently receiving Social Security Disability payments.


        The rest of the form is for your doctor to complete. Ask him or her to complete
        the form and return it to the program administrator in the envelope provided in
        your Application Kit.




        If you need help filling out the forms, call 1 (800) XXX-YYYY. Someone who
        knows the details of the AGENT ORANGE VETERAN PAYMENT PROGRAM
        provide fast,
        accurate answers to your questions.




        Step 2: include copies of other necessary documents

             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     38
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20726   Page 40 of
                                                      75




        In addition to the forms mentioned above, you will have to provide a photocopy
        of your “Record of Separation” (DD Form 214), which you received upon
        separation from the Armed XX.)


        If you have applied for Social Security Disability Income of other disability
        benefits, you will have to submit copies of the following Social Security,
        insurance, and government documents as requested in Section B of your
        Application Form.


        •                 your Certificate of Social Insurance (if you answer “yes” to
                          question 2a.
        •                 your letter of denial (if you answer “yes” to question 2b.)
        •                 any letters or documents awarding you the various types of
                          disability
                          income listed in question 7.




        Mailing Instructions and Checklist


        No decision can be made regarding your Application for Disability Payments
        until you submit all the necessary forms and documents.


        The administrator requires that you submit all paperwork within 60 days
        of receiving your Application for Payment Kit. If you are late returning
        your paperwork and you qualify for payments, your first payment will be
        delayed by one year. The total amount of all your payments will not be
        affected.


        Here is a checklist of the items which you should include in the 9“X 12”

             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     39
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20727   Page 41 of
                                                      75


        pre-addressed envelope provided in this kit:


        /                 the Application for Disability Payments
        __/


        /                 copies of any Social Security, insurance, or government forms
        __/               requested in
                          Part B of the Application.


        /                 the Exposure Information Form
        __/


        /                 a copy of the Report of Separation (DD Form 214).
        __/


        In your Application for Payments Kit, you will also find a standard-sized
        Business Reply Envelope. Send that to your doctor, along with:


        /                 the Attending Physician's Statement.
        __/
                          (Be sure to complete Part A of the Statement before sending it to
                          your
                          doctor. When your doctor has completed Part B of the statement,
                          he or she
                          should submit it, using the envelope provided in this kit).


        Finally, if you have been unable to find your Report of Separation, send for a
                          duplicate, using the enclosed:


        /                 REQUEST PERTAINING TO MILITARY RECORDS
        __/
                          (See page X for more details.)



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                    40
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                        PageID.20728            Page 42 of
                                                                 75




         What to do if you can't get the documents you need.


         If you can't gather all the documents you need within 60 days, here's what you
         should do:


         1.                    Complete and mail your Application for Disability Payment, as
                               well as any
                               other program forms which you can complete, such as the
                               Attending
                               Physician's Statement or the Exposure Information form.


         2.                    Include with your application a brief, written explanation of which
                               documents are missing and when you expect to submit them.



-
                                                                      Who is a “spouse”.

 *1293 Survivor Payments                                              The only spouse eligible for a survivor payment under this
-                                                                     program is:
Who is eligible for survivor payments?

You are eligible for survivor payments under the AGENT                          “the spouse who was married to the
ORANGE VETERAN PAYMENT                                                          veteran at the time of the veteran's death.”

PROGRAM if you are the surviving spouse or dependent
child of a deceased veteran, and if that veteran:
                                                                      Former spouses who were legally separated or divorced from
• served in or the U.S. Armed forces in or near Vietnam at any        the veteran at the time the veteran died are NOT eligible.
time between January 1, 1961 to December 31, 1971.
                                                                      Who is a “dependent child”?
• was exposed to Agent Orange while serving in or near
Vietnam.                                                              Under the AGENT ORANGE VETERAN PAYMENT
                                                                      PROGRAM, the following types of children are all
• did not die primarily from a traumatic, accidental, or self-        considered “dependent”:


inflicted injury.                                                     • a son or daughter


• died before his or her 60th birthday.                               • a stepson or stepdaughter



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            41
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                        PageID.20729            Page 43 of
                                                                75

• a child placed for adoption in the veteran's home by an            of Section II. (See page XX for more details on obtaining
authorized placement agency                                          military records.)

• a foster child                                                     When the veteran's military records arrive, use them to
                                                                     complete as much of the Exposure Information form as you
• any child who lived in the veteran's home as a family              can. The records will not specifically show the locations
member and depended primarily on the veteran for support.            where the veteran served, so you probably won't be able to
                                                                     complete much of Section II. When you've filled in all you
For a dependent child to qualify for survivor payments under         can, send the form and copies of the military records along
the program:                                                         with your application.

1. there must be no surviving spouse
                                                                     _
2. the dependent child must also have been either a full-time        If you need help filling out the forms, call 1 (800) XXX-
student OR under 19 years old as of the date the veteran died        YYYY. Someone who knows the details of the AGENT
(or January 1, 1985 - whichever is later).                           ORANGE VETERAN PAYMENT PROGRAM will provide
                                                                     fast, accurate answers to your questions.
Any payments made will be divided equally among all the
veteran's eligible dependent children.
                                                                     -
How to apply for survivor payments                                   Step 2: include copies of other necessary documents

Step 1: Complete the enclosed forms.                                 In addition to the Application and Exposure Information
                                                                     forms mentioned above, you will have to provide photocopies
If you are a spouse or a dependent child and you                     of:
meet the conditions listed above, you should apply for
Survivor Payments from the AGENT ORANGE VETERAN                      • the deceased veteran's “Record of Separation” (DD Form
PAYMENT PROGRAM. To apply, you will have to complete                 214), which he or she received upon separation from the
the                                                                  Armed Forces.

1. Surviving spouse. If you are a surviving spouse, complete         • the veteran's Certificate of Death. (if the certificate does not
all sections of the application EXCEPT SECTION C.                    state the primary cause of death, you will have to provide
                                                                     additional documents such as an autopsy report or hospital
2. Dependent child. If there is no surviving spouse, the             report which does state the primary cause of death.)
veteran's dependent children or person applying on their
behalf should complete all sections of the application except        If you are surviving spouse, and the deceased veteran's death
SECTION B.                                                           certificate does not identify you as the surviving spouse, you
                                                                     will have to submit:
• Exposure Information Form. Section 1 asks for information
about the veteran's military service and experience. Section         • a copy of your marriage license (or other documents
II focuses on the locations at which the veteran served while        showing you were married to the veteran.)
in Vietnam
                                                                     If you are applying for payments on behalf of the veteran's
If you do not know the veteran's unit, service dates or              dependent child(ren), you will have to provide copies of the
locations in Vietnam, you can find out by completing                 following additional documents:
the REQUEST PERTAINING TO MILITARY RECORDS
(Form 180) included in your Application for Payment kit.             • birth certificates for sons and daughters
Be sure to explain what information you need in Box 1




                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            42
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                         PageID.20730            Page 44 of
                                                                  75

• adoption orders or child support orders for stepsons and
                                                                       /__/ marriage license or other evidence proving marriage to
stepdaughters, and any adopted children the veteran's last IRS
                                                                       the veteran.
form 1040 (or equivalent tax forms) for foster children or
unadopted stepchildren depending on the veteran for support.
                                                                       /__/ birth certificates, adoption orders, court support orders,
                                                                       or IRS Form 1040 to prove child dependency on the veteran.
• proof of full-time college attendance (from the institution's
                                                                       (See page XX for more details on what to do if you can't get
registrar) for dependents over age 19 attending college full-
                                                                       the IRS Form 1040).
time.

                                                                       /__/ college registrar's statement proving full-time college
Mailing Instructions and Checklist
                                                                       attendance (for dependents over 19 years old.)
No decision can be made regarding your Application for
                                                                       /__/ other military records.
Survivor Payments until you submit all the necessary forms
and documents
                                                                       What to do if you can't get the documents you need.
The administrator requires that you submit all paperwork
                                                                       If you can't gather all the documents you need within 60 days,
within 60 days of receiving your Application for Payment Kit.
                                                                       here's what you should do:
If you are late returning your paperwork and you qualify for
payments, your first payment will be delayed by one year. The
                                                                       1. Complete and mail your Application for Disability
total amount of all your payments will not be affected.
                                                                       Payment, as well as any other program forms which you can
                                                                       complete, such as the Attending Physician's Statement or the
Here is a checklist of the items you should include in the “9
                                                                       Exposure Information form.
X 12” pre-addressed envelope provided in this kit:

                                                                       2. Include with your application a brief, written explanation of
/__/ the Application for Survivor Payments
                                                                       which documents are missing, and when you expect to submit
                                                                       them
/__/ the Exposure Information Form for the deceased veteran.

                                                                       If you're applying on behalf of a dependent child and can't
/__/ the veteran's Report of Separation (DD Form 214). If you
                                                                       find the veteran's last Federal Income Tax Return, call your
have been unable to find your Report of Separation, send for
                                                                       local Internal Revenue Service office (listed in the blue pages
a duplicate, using the the enclosed REQUEST PERTAINING
                                                                       of your telephone book.) If they can't help you obtain the
TO MILITARY RECORDS (Form 180). See page for more
                                                                       form, then please submit some other evidence of dependency,
details.
                                                                       such as school records or a letter from a clergyman or public
                                                                       official.
/__/ the veteran's Certificate of Death

You may also need to submit photocopies of these documents:
                                                                       -
/__/ autopsy reports, hospital reports or other documents
showing primary cause of death.
         Your Military Records



         Submitting the Report of Separation




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 43
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20731   Page 45 of
                                                      75

        To prove that the veteran served in Vietnam, you must submit a copy of the
        Report of Separation (DD Form 214) you (or the deceased veteran) received
        upon separation from the Armed Forces. Do NOT send the original.


        Attach the copy of your DD form 214 to your Application and any other papers
        you will be submitting, and mail them all in the large return envelope to the
        program administrator - within 60 days of receiving your Application Kit.




        What to do if you can't find your Report.


        If you can't find the original Report of Separation (DD form 214), you can get
        a duplicate by simply submitting the REQUEST PERTAINING TO MILITARY
        RECORDS (Form 180) included in your Application Kit.


        In completing the request form, be sure to check Box 3a in Section II.


        Send your completed REQUEST to the address appropriate for your branch
        of the service. You'll find all the addresses of the record custodians on the
        “Instructions” side of your REQUEST form. Please allow 4-6 weeks for
        processing.




        If you need further military service information


        For further military service information (such as dates of service, unit assigned to
        in Vietnam, etc.), simply write the information you need in Box 1 of Section II of
        the REQUEST PERTAINING TO MILITARY RECORDS. Here are the forms you
        should request, for each branch of the military:


        Army                              DA Form 20 (Enlisted)
                                          DA Form 66 (Officer)
                                          DA Form 21 (Officer Revised)


        Navy                              NAVPERS 601-12


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     44
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                        PageID.20732            Page 46 of
                                                                 75

                                                 NAVPERS 601-13


         Marine                                  NAVMC 118(3) - PD
         Corps.                                  NAVMC 118(9) - PD
                                                 Sea & Air Travel Embarcation Slips


         Air Force                               AF FM 7 (Enlisted)
                                                 AF FM 11 (Officer)


         Coast                                   CG FM 3307
         Guard

                                                                      As soon as you learn you can no longer work, contact your
-
                                                                      local Social Security Administration (SSA) office. You'll find
                                                                      their number in the blue pages of your phone book. If you
 *1298 How to apply for Social Security Disability Income             can't go to the office yourself, have a friend, guardian, or
-                                                                     family member go for you. Or - just ask the office to mail
If you are totally disabled and cannot work, you should               you the forms they'll need completed in order to forward your
consider applying for Social Security Disability Benefit. You         application to the State Office that will decide on your case.
do NOT have to apply for Social Security Disability Income
in order to be eligible for payments under the AGENT                  When you get the forms, you'll need to provide personal
ORANGE VETERAN PAYMENT PROGRAM. In the best                           information such as your Social Security number, birth date,
possible situation, you could receive disability payments from        the date you became unable to work, a summary of where
both.                                                                 you've worked in the past 15 years. You'll also have to provide
                                                                      the name and brief description of the physical or mental
Social Security Disability Payments help you in four ways:            conditions that keep you from working.

1. They protect your retirement benefits you earned while             If your initial claim is rejected, don't get discouraged.
you were working. That income will be based on credits you
earned while working, any time spent out of work will reduce          Almost 70% of all Social Security Disability claims are
the average of credits you earned over the years.                     rejected at first. However, many are later granted after an
                                                                      appeal and hearing process. To learn more about how you
2. They qualify you automatically for Medicare after 24               can increase your chances of winning an appeal, call this
months of receiving Social Security.                                  telephone number - (203) 636-7090

3. They qualify your dependents for Social Security benefits.
                                                                      -
4. They can increase your monthly income with annual cost-
of-living increases.
                                                                      *1299
The first step - contact your local Social Security Office




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                45
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                               PageID.20733                      Page 47 of
                                                                                             75


                                                                                                   *1300




          AGENT ORANGE VETERAN PAYMENT PROGRAM

                                                                  Application for Disability Payments




          IMPORTANT NOTE: To apply for disability payments under this program, you must:

          ● be long term disabled.

          ● have served in Vietnam between January 1, 1961 and December 31, 1971.

          ● meet other program requirements outlined in the enclosed instructions.




          A. About the Veteran




Veteran's Name..............................................................................................................................................................................

                                                    Last                                                                                First                              Middle

Current Address..............................................................................................................................................................................

                                                   Street




                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                              46
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                        PageID.20734                        Page 48 of
                                                                                   75



                                .........................................................................................................................................................

                                          City                              State                                                ZIP                                 Country

                                          Telephone No.(___) ___-____




      Sex     /_/M                        /                       Birth Date                                         /___/___/___
                                          _/
                                          F

                                                                                                                     Mo. Day Yr.

      Social Security No. /_/_/_/-/_/_/-/_/_/_/_/




      Military Service No. __________________

      (if different than Social Security No.)




      Branch of Service                                           Tours of Vietnam Duty

      /       Army                                                Arrived                                            Departed
      _/

      /       Navy                                                /___/___/___/                                      /___/___/___/
      _/

      /       Air                                                 /___/___/___/                                      /___/___/___/
      _/      Force

      /       Marines                                             /___/___/___/                                      /___/___/___/
      _/

      /       Coast Guard                                         Mo. Day Yr.                                        Mo. Day Yr.
      _/

      /       Other __________
      _/

      B. About the Disability




      1.      Has a doctor certified that you are totally

              disabled and unable to work?                                                                           /_/yes /_/no

              a.                          If “yes”, when did the doctor

                                          certify your disability?                                                   /__/__/__/




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                                 47
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                  PageID.20735                        Page 49 of
                                                                             75

            b.                      What was your last day

                                    of work?                                                                   /__/__/__/

            c.                      Briefly list the medical cause(s) of your disability,

                          as mentioned in your doctor's diagnosis.........................................................................................




                          .........................................................................................................................................................

            d.                      Was your disability caused

                                    by an accident or injury?                                                  /_/no/_/yes.

                                    (If yes, briefly describe the accident or injury.)

            e.                      Explain how the accident or injury contributed to your disability.


      2.         a.    Have you been declared disabled by the Social
                       Security Administration? /__/yes /__/no




                 b.    Are you presently receiving Social Security Disability Income
                       Payments or Supplemental Security Income (SSI)? /__/yes /__/no




                 If you answered “yes” to either 2a or 2b, attach a copy of your Certificate of
                 Social Insurance Award and GO DIRECTLY TO PART C - ASSISTANCE
                 PROGRAMS.




                 If you answered “no” to either 2a or 2b, the AGENT ORANGE VETERAN
                 PAYMENT PROGRAM will need the following information to help
                 determine your eligibility.




                 c.    Have you ever applied for Social Security Disability Income?
                       /__/no See instruction kit, Section 2a., “How to Apply for


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                             48
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                  PageID.20736           Page 50 of
                                                            75


                       Social Security Disability Income.”
                       /__/yes. When?                                            (___/___/___)
                                                                                 Mo. Day Yr.




               d.      What is the status of your application?
                       /__/ pending
                       /__/ denied. (If so, attach copy of your Denial Letter.)
                       /__/ denied and under appeal. Date of your appeal/__/__/__/
                       Current status of your appeal




               e.      Are you for some reason ineligible for Social Security?
                       /__/ no
              /__/ yes. If “yes, briefly state your reason. (e.g., you worked for a public service
              employer not enrolled in the program.) ....................................................................


               f.      Have you ever applied for Supplemental Security Income (SSI)?
                       /__/ no. /__/ yes, when? /__/__/__/




               g.      What is the status of your SSI application?
                       /__/ pending
                       /__/ denied. (If so, attach copy of your Denial Letter.)
                       /__/ denied and under appeal. Date of your appeal/__/__/__/
              Current status of your appeal ..................................................................................




               h.      Are you for some reason ineligible for Supplemental Security
                       Income?

             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          49
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                                    PageID.20737            Page 51 of
                                                                                                            75


                                         /__/ no
                        /__/ yes. If “yes”, briefly state your reason. .............................................................

  3. List all physicians, surgeons, and other health care professionals who have treated you during the past 5 years for
     your disability or a related condition. If you need more space, please attach a separate sheet of paper.




        Name                            Condition                                   From                                      To          Frequency

        & Address                       Treated                                    (date)                                    (date)       (daily, weekly, etc.)

        ____________________                                                   /__/__/__/                        -         /__/__/__/     _______________


        Name                            Condition                                   From                                      To          Frequency

        & Address                       Treated                                    (date)                                    (date)       (daily, weekly, etc.)

        ____________________                                                   /__/__/__/                        -         /__/__/__/     _______________


        Name                            Condition                                   From                                      To          Frequency

        & Address                       Treated                                    (date)                                    (date)       (daily, weekly, etc.)

        ____________________                                                   /__/__/__/                        -         /__/__/__/     _______________


        Name                            Condition                                   From                                      To          Frequency

        & Address                       Treated                                    (date)                                    (date)       (daily, weekly, etc.)

        ____________________                                                   /__/__/__/                        -         /__/__/__/     _______________


   4.         If you have spent time in any hospitals or other institutions for your disability, please list them here - along
              with the dates you were in those institutions. If you need more space, please attach a separate sheet of
              paper.




              Name & Address of Institution                                                                          Dates Hospitalized


    ..........................................................................................................       /___/___/             -     /___/___/
                                                                                                                     ___/                        ___/


                                                                                                                     Mo. Day                     Mo. Day
                                                                                                                     Yr.                         Yr.


              Street________                                              City_____                       State      ____ZIP_____




                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                50
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                                 PageID.20738    Page 52 of
                                                                                                            75

              Name & Address of Institution                                                                       Dates Hospitalized


    ..........................................................................................................    /___/___/            -   /___/___/
                                                                                                                  ___/                     ___/


                                                                                                                  Mo. Day                  Mo. Day
                                                                                                                  Yr.                      Yr.


              Street________                                              City_____                       State   ____ZIP_____




              Name & Address of Institution                                                                       Dates Hospitalized


    ..........................................................................................................    /___/___/            -   /___/___/
                                                                                                                  ___/                     ___/


                                                                                                                  Mo. Day                  Mo. Day
                                                                                                                  Yr.                      Yr.


              Street________                                              City_____                       State   ____ZIP_____




   5.         What job/occupation were you performing at the time your doctor certified you as totally disabled? Was
              your disability the reason you stopped working?




              a.        Who was your employer at that time?


                        Company Name




                        Address




              b.        Was your disability the reason you stopped working?


                        /__/yes


                        /__/no. (If “no” briefly state why you stopped working.


                        e.g., layoff retirement, termination.)




              c.        Will you ever be able to return to work?


                        /___/___/___/                                     /__/yes /__/no.                         /__/Never


                        Mo. Day Yr.



                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                     51
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                 PageID.20739        Page 53 of
                                                                        75




            d.    List other occupations you performed.




   6.       Check the highest level of education you have completed.


                                                                                                         Graduate or


                                                                                                         Professional


                     Elementary                   High                College                            School
                                                  School


                  /_/_/_/_/_/_/_/_/               /_/_/_/             /_/_/_/_/                          /_/
                                                  _/


                  12345678                        9 10                1234
                                                  11 12




   7.       If you are receiving disability income from (or have been declared disabled by) any sources other that
            Social Security, please check them below. Also, please indicate the start date and the scheduled end date
            for those payments. Note: receipt of payments from other sources will NOT affect your eligibility to receive
            payments under this program.




     Source                                       Start Date                      End Date


                                                  Mo. Day Yr.                     Mo. Day Yr.




     /_/Veteran's Administration                                                  /___/___/___/                               /
                                                                                                                              ___/
                                                                                                                              ___/
                                                                                                                              ___/


     /_/Workers' Compensation                     /___/___/___/                   /___/___/___/


     /_/Group Disability Insurance                /___/___/___/                   /___/___/___/


     /_/Individual Disability Policy              /___/___/___/                   /___/___/___/


     /_/Retirement or Pension                     /___/___/___/                   /___/___/___/
     Plan


     /_/Sick Leave                                /___/___/___/                   /___/___/___/



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 52
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                PageID.20740                        Page 54 of
                                                               75


     /_/Salary Continuation                 /___/___/___/               /___/___/___/


     /_/Other__________                     /___/___/___/               /___/___/___/


      C. Federal, State, and Local Assistance Programs




      The court has requested that you list any income or other benefits you are receiving from federal, state, or local
      assistance programs. This information will NOT be used in evaluating payment applications, but it may identify
      and assist people whose benefits from these other programs might be affected by receiving money from the
      AGENT ORANGE VETERAN PAYMENT PROGRAM.




                                                                               Name of Program

            /_/ Federal Programs                                     .............................................................................................

                                                                     .............................................................................................

            /_/ State Programs                                       .............................................................................................




                                                                     .............................................................................................

            /_/ Local Programs                                       .............................................................................................




                                                                     .............................................................................................

      D. Authorization And Certification

      I authorize all physicians, health professionals, hospitals, health care institutions, and governmental agencies
      to release to the Claim Administrator of the AGENT ORANGE VETERAN PAYMENT PROGRAM information
      relating to my Military Records, Social Security benefits, and any advice, treatment and services I have received
      for health care (including mental health care).




      I certify that the information (including Social Security number) I have provided on this Application for Payment is
      correct and complete to the best of my knowledge.




      I understand that:




      ●     my authorization is valid for the duration of the program

      ●     I have a right to receive a photocopy of this authorization upon request, and that a copy of it is as valid as
            the original.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                          53
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                            PageID.20741           Page 55 of
                                                                                                  75

          ●         all information provided with this application will be kept strictly confidential, and will be used ONLY to
                    evaluate and administer this application.

          ●         the penalty for providing false information is prosecution for perjury.

          ●         the Court will supervise the payment of all attorneys' fees in connection with this Program.

.....................................................................................................................   date             /___/___/___/

          Signature of Veteran or Authorized Representative                                                                              Mo. Day Yr.




          If you are signing as an authorized representative, indicate your legal capacity.




          E. Authorized Representative's Statement

                    (ONLY for authorized representatives of veterans unable to complete this application.)




          I certify that(_________________) lacks the legal capacity to receive payments

          Name of Veteran

          under this program, and that any payment made to me on behalf of that person

          will be used for his or her care and support.




          I understand that, in the event that another party makes a successful claim to

          the payment, I may have to reimburse the AGENT ORANGE VETERAN PAYMENT

          PROGRAM.

.....................................................................................................................      date/___/___/___/

          Signature of Authorized Representative                                                                           Mo. Day Yr.




          AGENT ORANGE VETERAN PAYMENT PROGRAM

                                                                        Application for Survivor Payment




          This application should only be completed by surviving spouses or dependent children (or their legal guardians)
          of deceased veterans who served in Vietnam at any time between January 1, 1961 and December 31, 1971.




                        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                     54
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                                PageID.20742                       Page 56 of
                                                                                             75

          IMPORTANT: If both the spouse and dependent child(ren) of a deceased veteran are still alive, only the spouse
          may receive payment. Dependent children will be eligible for payments only if there is no surviving spouse. You
          may either apply for spouse payments (complete Section B) OR dependent child(ren)'s payments (complete
          Section C). You may NOT apply for both.




          A. About the Veteran




Veteran's Name...............................................................................................................................................................................

                                                            Last                                                                               First                           Middle

Address at the.................................................................................................................................................................................

          time of death                                   Street




                                          ______................................................................................................................................................

                                                     City                                          State                                        ZIP                           Country

                                                     Telephone No.(___) ___-____




          Sex          /_/M                          /_/F                                   Birth Date                                 /___/___/___

                                                                                                                                       Mo. Day Yr.

          Social Security No. /_/_/_/-/_/_/-/_/_/_/_/




          Military Service No. __________________

          (if different than Social Security No.)




          Branch of Service                                                                 Tours of Vietnam Duty

          /            Army                                                                 Arrived                                    Departed
          _/

          /            Navy                                                                 /___/___/___/                              /___/___/___/
          _/

          /            Air                                                                  /___/___/___/                              /___/___/___/
          _/           Force

          /            Marines                                                              /___/___/___/                              /___/___/___/
          _/




                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                                55
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                    PageID.20743                        Page 57 of
                                                                                  75

      /         Coast Guard                                                      Mo. Day Yr.                               Mo. Day Yr.
      _/

      /         Other _______________
      _/




      Date of veteran's death /___/___/___/                                                                      Primary cause of death...............................

      Mo. Day Yr.                                                                                                .....................................................................

                                                                                                                 Contributing cause of death.........................




      Did the deceased veteran ever apply for Disability Payments under this program?

      /         no
      __/

      /         yes.                        (if “yes,” indicate the status of that application.)
      __/

                                            /__/                                 /__/denied                                /__/pending
                                            approved




      Supporting Documents Required:

      ●         Please attach a certified copy of the veteran's Certificate of Death.

      ●         If the Certificate of Death does NOT list the specific cause of death, attach copies of other documents
                which show the specific cause (e.g., hospital report, autopsy report, doctor's statement.)




B.           About the Spouse



             (if you complete this section, do NOT complete Section C.)




            Spouse's name....................................................... Soc. Sec. No./_/_/_/-/_/_/-/_/_/_/_/

            Current Address..................................................... Birth date/___/___/___/

                                                                                     Mo. Day Yr.

            ____________......................................................................................

                       City                                        ST                ZIP                         Sex /_/F /_/M

             Date of marriage to veteran/__/__/__/                                                               Phone:




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                             56
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                           PageID.20744                    Page 58 of
                                                                                          75

                  Place of marriage................................................................................. Home( )___-_____

                            City                                                             ST                         Work( )___-_____


                   If you and the veteran were legally separated or divorced at the time of the veteran's death, please complete
                   the following:

                   /__/ legally separated as of /__/__/__

                   /__/ divorced as of /__/__/__/


 Supporting Documents Required:

 ●                 If the veteran's Certificate of Death does not list marital status or name you as the surviving spouse, you must
                   attach a copy of your marriage license or other documentary evidence of marriage.


 C. About the Dependent Child(ren)



 (if you complete this section, do NOT complete Section B above.)


 In the spaces below, please write the requested information about any and all dependent children of which you are aware-
 even those children the veteran may have had by another spouse. If the child is a minor, please list the name of the
 guardian responsible for him or her.



 Child's Name                                  Birth date                                     Soc. Sec. No.                                             Phone

 ____________                              /_/_/_/                             /_/_/_/-/_/_/-/_/_/_/                                ( )/_/_/_/-/_/_/_/_/

............................................................................................................................................... ______________

 Address                         City                                   ST                           ZIP                            Legal Guardian




 Child's Name                                  Birth date                                     Soc. Sec. No.                                             Phone

 ____________                              /_/_/_/                             /_/_/_/-/_/_/-/_/_/_/                                ( )/_/_/_/-/_/_/_/_/

............................................................................................................................................... ______________

 Address                         City                                   ST                           ZIP                            Legal Guardian




 Child's Name                                  Birth date                                     Soc. Sec. No.                                             Phone

 ____________                              /_/_/_/                             /_/_/_/-/_/_/-/_/_/_/                                ( )/_/_/_/-/_/_/_/_/

............................................................................................................................................... ______________

 Address                         City                                   ST                           ZIP                            Legal Guardian



                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                               57
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                           PageID.20745                    Page 59 of
                                                                                          75




 Child's Name                                  Birth date                                     Soc. Sec. No.                                             Phone

 ____________                              /_/_/_/                             /_/_/_/-/_/_/-/_/_/_/                                ( )/_/_/_/-/_/_/_/_/

............................................................................................................................................... ______________

 Address                         City                                   ST                           ZIP                            Legal Guardian




 Child's Name                                  Birth date                                     Soc. Sec. No.                                             Phone

 ____________                              /_/_/_/                             /_/_/_/-/_/_/-/_/_/_/                                ( )/_/_/_/-/_/_/_/_/

............................................................................................................................................... ______________

 Address                         City                                   ST                           ZIP                            Legal Guardian


 (If there are additional children, please list them on a separate sheet of paper and attach it to this application.)


 Supporting Documents Required:

 ● For each dependent child listed above, attach a copy of a birth certificate, adoption order or child support order.

 ● If any of the above-listed children were unadopted stepchildren, foster children, or children living as family members in the
 veteran's home, please attach a copy of the veteran's last IRS Form 1040 or equivalent tax form, which lists the child as a
 dependent.


             D. Authorization And Certification

             I authorize all physicians, health professionals, hospitals, health care institutions,
             and governmental agencies to release to the Administrator of the AGENT
             ORANGE VETERAN PAYMENT PROGRAM any and all information relating to
             the deceased veteran's military service, Social Security benefits, and advice,
             treatment and services received for health care (including mental care).


             I certify that the information (including Social Security numbers) I have provided
             on this Application for Payment is correct and complete to the best of my
             knowledge.
             I understand that:



             ● my authorization is valid for the duration of the program




                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                               58
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20746    Page 60 of
                                                      75

        ● I have a right to receive a photocopy of this authorization upon request, and
        that a copy of it is as valid as the original.



        ● all information provided with this application will be kept strictly confidential,
        and will be used ONLY to evaluate and administer this application.



        ● the penalty for providing false information is prosecution for perjury.


        ● the Court will supervise payment of all attorneys' fees in connection with this
        program.



        ● an application filed on behalf of a child born on or after May 7, 1984, may
        constitute a waiver of any claim of the child against the defendant chemical
        companies that participated in the Agent Orange settlement.


        __________________________________________                               Date /___/___/
                                                                                 ___/
        Signature of Survivor                     Relationship                   Mo. Day Yr.
                                                       to
        or Authorized                                Veteran
        Representative


        If signing as an authorized representative, indicate your legal capacity.



        E. Authorized Representative's Statement

        (ONLY for legal guardians or authorized representatives of eligible survivors)


        I certify that:



        ● I am the legal guardian/authorized representative (circle one) of the person
        applying for payments under this program.



        ● the applicant is a minor or lacks the legal capacity to receive such payments.



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      59
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                                                 PageID.20747                       Page 61 of
                                                                             75


        ● any payment made to me on behalf of that person will be used for his or her
        care and support and not for any other person.


        I understand that:



        ● in the event that another party makes a successful claim to the payment, I may
        have to reimburse the AGENT ORANGE VETERAN PAYMENT PROGRAM.


        __________________________________________________Date /___/___/
                                                          ___/
        Signature of Authorized Representative                                                                               Mo. Day Yr.

AGENT ORANGE VETERAN PAYMENT PROGRAM

                                                    Attending Physician's Statement

To be completed for every veteran applying for a disability payment.

Part A. - Patient (Veteran) Information



(to be completed by the veteran)


Patient's

Name                           .................................................................................................................. Soc. Sec. No.

                                (Last)                                         (First)                   (M.I.)                                 /_/_/_/-/_/_/-/_/_/_/_/

Address                        ................................................................................................................................... Birth
                                                                                                                                                                   Date

                                Street                                           City                    ST                                         ZIP         /___/___/
                                                                                                                                                                ___/

                                                                                                                                                                Mo. Day
                                                                                                                                                                Yr.


Are you presently receiving Social Security Disability Income Payments or Supplemental Security Income?


/_/ yes /_/ no


Important: After you have completed Part A, send this form and the pre-addressed envelope from your Application Kit to
your physician. Ask him or her to complete Part B of this Attending Physician's Statement as soon as possible and return it
to:



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                                       60
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20748   Page 62 of
                                                      75




                             Program Administrator

                             THE AGENT ORANGE VETERAN PAYMENT PROGRAM

                             P.O. BOX 99

                             HARTFORD, CT 06156


        Part B. Physician Information



        (To be completed by the veteran's (patient's) physician ONLY)


        Notice to Physicians:


        Your patient (the veteran named above) has filed an Application for Disability
        Payments under THE AGENT ORANGE VETERAN PAYMENT PROGRAM. To
        qualify for payments, your patient must demonstrate “total disability” as defined
        by the Social Security Act.


        In order to evaluate this veteran's application, we need information from you
        regarding the diagnosis, history, present condition, and treatment of your
        patient's disability. We cannot begin that evaluation until we receive this
        Attending Physician's Statement from you.


        If your patient has answered “yes” above to indicate that he or she is receiving
        Social Security Disability Income, you need only complete Section 1 - Diagnosis,
        and Section 11 - Remarks/Signature.


        If your patient has answered “no” above, please complete the entire inside of this
        form, Sections 1-11.


        If you have any questions while completing this statement, please call the
        Program Administrator's Office toll-FREE at 1 (800) XXX-YYYY.


        After you have completed this Statement, please place it in the pre-addressed
        envelope your patient should have provided you, and mail it as soon as possible
        to the address shown above.



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     61
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)               PageID.20749           Page 63 of
                                                          75



        Thank you.



        Part B. (Continued)
        Reminder: If your patient answered “yes” in Part A on the front cover, complete
        only Sections 1 and 11. If your patient answered “no”, complete all Sections.


        1.      DIAGNOSIS


                (a)            When did you last examine the patient? /_/_/_/
                (b) Your diagnosis (including any complications) ................................................


                      ____________________.................................................................................
                      ____________________.................................................................................
                      ____________________.................................................................................


                (c) Subjective symptoms. (Describe the Disease) ..............................................


                      ____________________.................................................................................
                      ____________________.................................................................................
                      ____________________.................................................................................
                (d)            Is condition due to accidental, self-inflicted or traumatic injury?
                               /__/ no
                      /__/ yes. If “yes,” describe the nature of the injury.........................................


                      ____________________.................................................................................
                      ____________________.................................................................................



        2.      HISTORY



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       62
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)               PageID.20750           Page 64 of
                                                          75



                Weight__________ Height __________
                (a)            When did symptoms first appear or accident happen? /_/_/_/
                (b)            When did patient cease work because of disability? /_/_/_/
                (c)            Has patient ever had same or similar condition?
                               /_/ no
                      /_/ yes If “Yes” state when and describe........................................................


                      ____________________.................................................................................
                (d)            Objective findings (including current X-rays, EKG's,
                               laboratory data and clinical findings)


                (e)            Names and addresses of other treating physicians


                      ____________________.................................................................................
                      ____________________.................................................................................
                      ____________________.................................................................................
                      ____________________.................................................................................

        3.      DATES OF TREATMENT


                (a)            Date of first visit /_/_/_/
                (b)            Date of last visit /_/_/_/
                (c) Frequency /_/Weekly /_/Monthly /_/Other (Specify)........................................
                (d)            Is patient still under your care for this condition?
                               /_/Yes
                               /_/No If no, indicate date service terminated /_/_/_/



        4.      NATURE OF TREATMENT
                               (including surgery and medications prescribed, if any)


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       63
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)            PageID.20751      Page 65 of
                                                            75




          5.            PROGRESS


                        (a)            Has patient /_/Recovered? /_/Improved? /_/Stabilized?
                                       /_/Retrogressed?
                        (b)            Is patient /_/Ambulatory? /_/House confined? /_/Bed
                                       confined?
                                       /_/Hospital confined?
                        (c)            Has patient been confined?
                                       /_/No
                                       /_/Yes If yes, give Name and Address of Hospital
                                       __________________________________________________
                                       __________________________________________________
                                       Confined from/_/_/_/ through /_/_/_/

     6.              CARDIAC
                     (If Applicable)




               (a)            Functional Capacity                         Class 1 (No limitation) /_/
                              (American Heart Assoc.)                     Class 2 (Slight limitation) /_/
                                                                          Class 3 (Marked limitation) /
                                                                          _/
                                                                          Class 4 (Complete
                                                                          limitation) /_/




               (b)            Blood Pressure (last visit)                 ________/_________
                                                                          Systolic Diastolic

     7.              LIMITATIONS



                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.                    64
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20752    Page 66 of
                                                       75




          (a)          What are patient's present capabilities?




          (b)          What are present limitations (physical and/or mental)?




          (c)          What restrictions are placed on patient?



     8.             PHYSICAL IMPAIRMENT
                    (as defined in Federal Dictionary of Occupational Titles)


      /             Class 1 -                     No limitation of functional capacity; capable
     _/                                           of
                                                  heavy work. No restrictions. (1-10%)
      /             Class 2 -                     Medium manual activity. (15-30%)
     _/
      /             Class 3 -                     Slight limitations of functional capacity;
     _/
                                                  capable of light work. (35-55%)
      /             Class 4 -                     Moderate limitation of functional capacity;
     _/                                           capable
                                                  of clerical/administrative (sedentary) activity.
                                                  (60-70%)
      /             Class 5 -                     Severe limitation of functional capacity;
     _/                                           incapable
                                                  of minimal (sedentary) activity. (75-100%)
      /             Remarks:
     _/



     9.             MENTAL/NERVOUS IMPAIRMENT



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                   65
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20753    Page 67 of
                                                      75

                  (if applicable)




                  (a) Please define “stress” as it applies to this claimant.




                  (b) What stress and problems in interpersonal relations has claimant
                  had on job?


      /           Class 1 -                       Patient is able to function under stress and
     _/                                           engage
                                                  in interpersonal relations (no limitation)
      /           Class 2 -                       Patient is able to function in most stress
     _/
                                                  situations and engage in most relations
                                                  (slight limitations)
      /           Class 3 -                       Patient is able to engage in only limited
     _/
                                                  stress situations and engage in only limited
                                                  interpersonal relations (moderate limitations)
      /           Class 4 -                       Patient is unable to engage in stress
     _/                                           situations
                                                  or engage in interpersonal relations
                                                  (marked limitations)
      /           Class 5 -                       Patient has significant loss of psychological,
     _/
                                                  physiological, personal and social adjustment
                                                  (severe limitations)
      /           Remarks:
     _/




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      66
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)           PageID.20754   Page 68 of
                                                      75

        Do you believe the patient is competent to endorse checks and direct the use of
        the proceeds thereof? /_/Yes /_/No

    10.            PROGNOSIS




                   (a) What is the patient's prognosis?




                   (b) How long from now do you feel patient's maximum medical
                   improvement will be reached?
                   /_/3 months /_/6months /_/1 year /_/longer

      11. REMARKS/
      SIGNATURE




      Name (Attending                   Print              Degree              Specialty         Telephone
      Physician)




      Street Address                    City or                          State or Province       Zip
                                        Town                                                     Code




      Signature                                                                                  Date




 AGENT ORANGE VETERAN PAYMENT PROGRAM


                                      Exposure Information Form


        IMPORTANT NOTE: In order to be eligible for payment under this program, a
        veteran must have come into contact with herbicides during his or her period of
        service in Vietnam. This form is designed to assist you in providing information


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       67
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                              PageID.20755          Page 69 of
                                                                    75

         by which your exposure experiences or those of a deceased veteran can be
         determined as described in the enclosed instructions.


Veteran's Name ...........................................................................................................................
                  Last                               First                                       (M.I.)


         Veteran's                                   Veteran's Date of Birth________
         Social Security
         No.________


Military Service No........................................................................................................................
                  (If different than Social Security No.)



         I. Military Service and Experience



         1. Give the veteran's complete unit assignment and the dates served. If the
         veteran was assigned to more than one unit, identify each unit. Also, indicate his
         or her military occupational specialty (MOS/AFSC/NEC) for each unit.


         The following are examples of a complete unit identification:
         1. Troop B, 1st Squadron, 17th Cavalry, 82nd Airborne Division
         2. Company F, 2nd Battalion, 3rd Marines
         3. Company A, 2/35th Infantry, 3rd Brigade, 25th inf. Division


                                                                                                          Dates
                                                                                           from                         to
         Branch of
         Service_________________________


         Unit______________________________                                                / // /                       / // /
                                                                                           mo.                          mo.
                                                                                           yr.                          yr.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    68
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)            PageID.20756     Page 70 of
                                                      75



        MOS/AFSC/
        NEC______________________


        Unit______________________________                               / // /                  / // /
                                                                         mo.                     mo.
                                                                         yr.                     yr.


        MOS/AFSC/
        NEC______________________


        Unit______________________________                               / // /                  / // /
                                                                         mo.                     mo.
                                                                         yr.                     yr.


        MOS/AFSC/
        NEC______________________


        Unit______________________________                               / // /                  / // /



        2. Identify any major military operations in Vietnam in which the veteran
        participated - (for example: The Battle of Hue or Operation Cedar Falls).


                                                                                      Dates
                                                                          from                      to


        ________________________________________                           / // /                 / // /
                                                                           mo.                    mo.
                                                                           yr.                    yr.


        ________________________________________                           / // /                 / // /
                                                                           mo.                    mo.
                                                                           yr.                    yr.


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                           69
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)                    PageID.20757          Page 71 of
                                                              75




        ________________________________________                                      / // /                    / // /
                                                                                      mo.                       mo.
                                                                                      yr.                       yr.


        3. Identify any Fire Bases (FSB) or Landing Zones (LZ) in which the veteran was
        located during his or her tours of duty in Vietnam.


        4. If the veteran had any special military jobs, assignments, or experiences in
        Vietnam which you believe exposed him or her directly to herbicides, please
        describe them.


        5. If there is any other reason to believe the veteran was directly exposed to
        herbicides while in Vietnam, please list them below.




      II. Locations of Service in Vietnam




      In this part of the application form, you are asked to reconstruct, as closely as possible, the locations in which
      you or the deceased veteran served while in Vietnam. Check off whether you were stationed in any of the areas
      named in the following list. The names are alphabetical and are divided into the four Corps' areas of Vietnam. If
      you were on assignment, such as jungle patrol, indicate the base camp, area or command post closest to where
      you were.




      If none of the place names describe your locations while on Vietnam duty, you may enter additional names in the
      spaces marked “other” in the appropriate Corps area.




                                  I CORPS                                                      II CORPS




            An Loi                                       ______             An Khe                                  ______

            Ashau Valley                                 ______             Ban Me Thuot                            ______

            Cam Lo                                       ______             Bao Loc                                 ______




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            70
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)             PageID.20758   Page 72 of
                                                      75

           Camp Carroll                            ______          Ben Het                          ______

           Camp Eagle                              ______          Bon Son                          ______

           Camp Evans                              ______          Can Ranh Bay                     ______

           Chu Lai                                 ______          Camp Enari                       ______

           Con Thien                               ______          Dak Pek                          ______

           Da Nang                                 ______          Dak To                           ______

           Dong Ha                                 ______          Dong Ba Thin                     ______

           Dong Le                                 ______          Duc Co                           ______

           Duc Pho                                 ______          Duc Lap                          ______

           Gio Linh                                ______          Duc Pho                          ______

           Hiep Duc                                ______          Hammond                          ______

           Hoi An                                  ______          Kontum                           ______

           Hue                                     ______          Landing Zone                     ______

           Kham Duc                                ______          English                          ______

           Khe Sanh                                ______          Nha Trang                        ______

           Kong Phu                                ______          Oasis                            ______

           Ma Ca                                   ______          Phan Rang                        ______

           Mai Loc                                 ______          Phan Thiet                       ______

           Marble Mountain                         ______          Phu Hiep                         ______

           My Son                                  ______          Phu Nhieu                        ______

           Nuong Xuan                              ______          Plei Djerling                    ______

           Phong Dien                              ______          Plei Herel                       ______

           Phu Bai                                 ______          Pleiku                           ______

           Phu Loc                                 ______          Polei Kleng                      ______

           Quang Ngai                              ______          Qui Nhon                         ______

                                                                   Suoi Da                          ______

                                                                   Tuy Hoa                          ______




           Other                                   ______          Other                            ______




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                             71
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)          PageID.20759      Page 73 of
                                                      75

           Other                                   ______          Other                            ______

           Other                                   ______          Other                            ______




                              III CORPS                                             III CORPS

                                                                                    (continued)




           Bao Trai                                   ______           Xa Cam                      ______

           Bear Cat                                   ______           Xuan Loc                    ______

           Ben Cat                                    ______

           Bien Hoa                                   ______           Other                       ______

           Binh Phuoc                                 ______           Other                       ______

           Binh Thoi                                  ______           Other                       ______

           Black Virgin Mt                            ______           Other                       ______

           Bu Dop                                     ______           Other                       ______

           Cat Lai                                    ______           Other                       ______

           Chon Thanh                                 ______

           Courtenay                                  ______                        IV CORPS

           Cu Chi                                     ______

           Dau Tieng                                  ______           An Loc                      ______

           Di An                                      ______           Ben Luc                     ______

           Duc Pho                                    ______           Binh Chanh                  ______

           Due Hoa                                    ______           Can Giuoc                   ______

           Fish Hook                                  ______           Can Tho                     ______

           Gao Ho Nai                                 ______           Doug Tam                    ______

           Gia Ray                                    ______           My To                       ______

           Ham Tan                                    ______           Nha Be                      ______

           Hoc Mon                                    ______           Rach Kien                   ______

           Katum                                      ______           Tan An                      ______



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                             72
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)         PageID.20760   Page 74 of
                                                      75


           Lai Khe                                    ______           Tan Truan               ______

           Loc Nihn                                   ______           Vinh Long               ______

           Long Bihn                                  ______

           Long Giao                                  ______           Other                   ______

           Long Thanh                                 ______           Other                   ______

           Parrot's Beak                              ______           Other                   ______

           Phu Cuong                                  ______           Other                   ______

           Phu Loi                                    ______           Other                   ______

           Phy My                                     ______

           Phuoc Hiep                                 ______

           Phuoc Vinh                                 ______

           Quan Lei                                   ______

           Saigon                                     ______

           Song Be                                    ______

           Tay Ninh                                   ______

           Thai Tien                                  ______           ___________________

           The Loi                                    ______           Signature of person

           Thien Ngon                                 ______           completing this form

           Ton Son Nhut                               ______

           Tri Tam                                    ______           Date /___/___/___/

           Vung Tau                                   ______           Mo. Day Yr.




*1317




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        73
 Case
In      2:12-cv-00102-SFC-RSW
   re Agent                                ECF689
            Orange Product Liability Litigation, No. 590-91250filed
                                                   F.Supp.          07/31/20
                                                                (1988)            PageID.20761            Page 75 of
                                                      75




                                                           All Citations
*1318
                                                           689 F.Supp. 1250

End of Document                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     74
